





EXECUTION VERSION
 
 
 
 
 

CUSIP NO. 88738WAJ2
REVOLVER CUSIP NO. 88738WAK9
FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT


Dated as of June 25, 2019


among


THE TIMKEN COMPANY,
as a Borrower,


BANK OF AMERICA, N.A. and KEYBANK NATIONAL ASSOCIATION,
as Co-Administrative Agents,


JPMorgan Chase BANK, N.A.
as Syndication Agent,


HSBC BANK USA, NATIONAL ASSOCIATION,
MUFG BANK, LTD.,
PNC BANK, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,


KEYBANK NATIONAL ASSOCIATION,
as Paying Agent, L/C Issuer and Swing Line Lender,


and
The Other Lenders Party Hereto


BofA Securities, Inc.,
KEYBANC CAPITAL MARKETS INC.,
and JPMORGAN CHASE BANK, N.A.,
as
Joint Lead Arrangers and Joint Bookrunners


 
 
 
 
 





1

--------------------------------------------------------------------------------





TABLE OF CONTENTS


Article I DEFINITIONS AND ACCOUNTING ERMS
1.01


Defined Terms
 
1.02


Other Interpretive Provisions
 
1.03


Accounting Terms
 
1.04


Rounding
 
1.05


References to Agreements and Laws
 
1.06


Times of Day
 
1.07


Letter of Credit Amounts
 
1.08


Currency Equivalents Generally
 
1.09


Interest Rates
 
 
 
 
Article II THE COMMITMENTS AND CREDIT EXTENSIONS
2.01


The Loans
 
2.02


Borrowings, Conversions and Continuations of Loans
 
2.03


Letters of Credit
 
2.04


Swing Line Loans
 
2.05


Prepayments
 
2.06


Termination or Reduction of Commitments
 
2.07


Repayment of Loans
 
2.08


Interest
 
2.09


Fees
 
2.10


Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
 
2.11


Evidence of Indebtedness
 
2.12


Payments Generally
 
2.13


Sharing of Payments
 
2.14


Committed Currency Borrowings
 
2.15


Cash Collateral
 
2.16


Defaulting Lender
 
2.17


Designated Borrower
 
2.18


Amend and Extend Transactions
 
 
 
 
Article III TAXES, YIELD PROTECTION AND ILLEGALITY
3.01


Taxes
 
3.02


Illegality
 
3.03


Inability to Determine Rates
 
3.04


Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans
 
3.05


Funding Losses
 
3.06


Matters Applicable to All Requests for Compensation
 
3.07


Survival
 
 
 
 
Article IC [RESERVED]
 
Article V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS



2

--------------------------------------------------------------------------------





5.01


Conditions of Initial Credit Extension
 
5.02


Conditions to all Credit Extensions
 
 
 
 
Article VI REPRESENTATION AND WARRANTIES
6.01


Existence, Qualification and Power; Compliance with Laws
 
6.02


Authorization; No Contravention
 
6.03


Governmental Authorization; Other Consents
 
6.04


Binding Effect
 
6.05


Financial Statements; No Material Adverse Effect
 
6.06


Litigation
 
6.07


No Default
 
6.08


Ownership of Property
 
6.09


Environmental Compliance
 
6.10


Taxes
 
6.11


Pension Plans
 
6.12


Margin Regulations; Investment Company Act
 
6.13


Disclosure
 
6.14


Compliance with Laws
 
6.15


OFAC
 
6.16


Anti-Corruption Laws
 
6.17


EEA Financial Institution
 
6.18


Beneficial Ownership Certification
 
 
 
 
Article VII AFFIRMATIVE COVENANTS
7.01


Financial Statements
 
7.02


Certificates; Other Information
 
7.03


Notices
 
7.04


[Reserved]
 
7.05


Preservation of Existence, Etc.
 
7.06


Maintenance of Properties
 
7.07


Maintenance of Insurance
 
7.08


Compliance with Laws
 
7.09


Books and Records
 
7.10


Inspection Rights
 
7.11


Use of Proceeds
 
7.12


Covenant to Guarantee Obligations
 
7.13


[Reserved]
 
7.14


Further Assurances
 
7.15


Anti-Corruption Laws
 
 
 
 
Article VIII NEGATIVE COVENANTS
8.01


Liens
 
8.02


Acquisitions and Joint Ventures
 
8.03


Indebtedness
 
8.04


Fundamental Changes
 
8.05


Dispositions
 



3

--------------------------------------------------------------------------------





8.06


[Reserved]
 
8.07


Change in Nature of Business
 
8.08


Transactions with Affiliates
 
8.09


[Reserved]
 
8.10


Use of Proceeds
 
8.11


Financial Covenants
 
8.12


Sanctions
 
8.13


Anti-Corruption Laws
 
 
 
 
Article IX EVENTS OF DEFAULT AND REMEDIES
9.01


Events of Default
 
9.02


Remedies upon Event of Default
 
9.03


Application of Funds
 
 
 
 
Article X AGENTS
10.01


Appointment and Authority
 
10.02


Rights as a Lender
 
10.03


Exculpatory Provisions
 
10.04


Reliance by Agents
 
10.05


Delegation of Duties
 
10.06


Removal and Resignation of Agents
 
10.07


Non-Reliance on Agents and Other Lenders
 
10.08


No Other Duties; Etc
 
10.09


Agents May File Proofs of Claim
 
10.10


Guaranty Matters
 
10.11


Lender ERISA Representation
 
 
 
 
Article XI MISCELLANEOUS
11.01


Amendments, Etc
 
11.02


Notices and Other Communications; Facsimile Copies
 
11.03


No Waiver; Cumulative Remedies; Enforcement
 
11.04


Attorney Costs and Expenses
 
11.05


Indemnification by Timken
 
11.06


Payments Set Aside
 
11.07


Successors and Assigns
 
11.08


Confidentiality
 
11.09


Setoff
 
11.10


Interest Rate Limitation
 
11.11


Counterparts
 
11.12


Integration
 
11.13


Survival of Representations and Warranties
 
11.14


Severability
 
11.15


Tax Forms
 
11.16


Replacement of Lenders
 
11.17


Judgment
 
11.18


Substitution of Currency
 



4

--------------------------------------------------------------------------------





11.19


Governing Law; Jurisdiction, Etc
 
11.20


Waiver of Trial by Jury
 
11.21


No Advisory or Fiduciary Responsibility
 
11.22


Patriot Act Notice
 
11.23


Electronic Execution of Assignments and Certain Other Documents
 
11.24


Acknowledgement Regarding Any Supported QFCs
 
11.25


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 



SCHEDULES
I    Certain Timken Stockholders
II    Existing Letters of Credit
2.01    Commitments and Pro Rata Shares
6.09    Environmental Matters
6.11    Pension Plans
6.13    Projected Financial Information
8.01    Existing Liens
8.08    Transactions with Affiliates
11.02    Paying Agent’s Office, Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C    Revolving Credit Note
D    Compliance Certificate
E    Assignment and Assumption
F    Joinder Agreement
G    Subsidiary Guaranty Agreement
H    Timken Guaranty Agreement
I    Designated Borrower Request and Assumption Agreement
J    Designated Borrower Notice














5

--------------------------------------------------------------------------------





FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of June 25, 2019, among THE TIMKEN COMPANY, an Ohio corporation
(“Timken”), any Subsidiary of Timken that becomes party hereto pursuant to
Section 2.17 (each such Subsidiary, a “Designated Borrower” and, together with
Timken, the “Borrowers” and each a “Borrower”) BANK OF AMERICA, N.A. and KEYBANK
NATIONAL ASSOCIATION, as Co-Administrative Agents, KEYBANK NATIONAL ASSOCIATION,
as Paying Agent, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and KEYBANK NATIONAL ASSOCIATION, as L/C
Issuer and Swing Line Lender and further amends and restates that certain Third
Amended and Restated Credit Agreement dated as of June 19, 2015 among Timken,
certain financial institutions party thereto and Bank of America, N.A. and
KeyBank National Association, as co-administrative agents (the “Existing Credit
Agreement”).
PRELIMINARY STATEMENTS:
1.    Timken has requested that the Existing Credit Agreement be amended and
restated to make certain modifications thereto.
2.    The Co-Administrative Agents and the Lenders are willing to amend and
restate the Existing Credit Agreement, upon and subject to the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Agreement, the following terms have the meanings specified
below:
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Co-Administrative Agents, be in the form of an
amendment and restatement of this Agreement) providing for any Extended
Commitments pursuant to Section 2.18, which shall be consistent with the
applicable provisions of this Agreement and otherwise reasonably satisfactory to
the parties thereto. Each Additional Credit Extension Amendment shall be
executed by the Co-Administrative Agents, the L/C Issuer, and/or the Swing Line
Lender (to the extent Section 2.18 would require the consent of the L/C Issuer
and/or the Swing Line Lender, respectively, for the amendments effected in such
Additional Credit Extension Amendment), the applicable Loan Parties and the
other parties specified in Section 2.18 (but not any other Lender).
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Paying Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
“Agents” means, collectively, the Co-Administrative Agents and the Paying Agent.
“Aggregate Commitments” means the Commitments of all the Lenders.


6

--------------------------------------------------------------------------------





“Agreement” has the meaning specified in the preamble hereto.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Applicable Rate
Pricing Level
Debt Ratings
S&P/Moody’s
Facility Fee
Eurocurrency Rate +, LIBOR Market Index Rate + and
Letters of Credit
Base Rate +
1
A- /A3 or better
0.090%
0.785%
0.000%
2
BBB+/Baa1
0.110%
0.890%
0.000%
3
BBB/Baa2
0.125%
1.000%
0.000%
4
BBB-/Baa3
0.150%
1.100%
0.100%
5
BB+/Ba1 or worse
0.200%
1.425%
0.425%

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of Timken’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if Timken has only one
Debt Rating, the Pricing Level that is one level lower than that of such Debt
Rating shall apply; and (d) if Timken does not have any Debt Rating, Pricing
Level 5 shall apply.
Initially, the Applicable Rate shall be determined based upon Pricing Level 3.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of either an
upgrade or a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change (and Timken shall promptly provide notice to the
Paying Agent of any such publicly announced change in the Debt Rating).
“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, the Lenders, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued, or have
been deemed to have been issued, pursuant to Section 2.03(a), the Lenders, and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and (ii)
if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Lenders.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means, collectively, BofA Securities, KeyBanc Capital Markets Inc.
and JPMorgan Chase Bank, N.A., each in its capacity as a joint lead arranger.


“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Co-Administrative
Agents and Timken.


“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any one law firm or other external counsel and, if reasonably
necessary, a single external local counsel in each relevant jurisdiction and,
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction.




7

--------------------------------------------------------------------------------





“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
Timken and its Subsidiaries for the fiscal year ended December 31, 2018, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Timken and its Subsidiaries, including
the notes thereto.
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Bank of America Fee Letter” means the letter agreement, dated May 29, 2019,
among Timken, Bank of America and BofA Securities.


“Base Rate” means a rate of interest per annum equal to the greatest of (a) the
Prime Rate, (b) one-half of one percent (0.50%) in excess of the Federal Funds
Rate and (c) the Eurocurrency Rate plus 1.00%; and if Base Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement. Any
change in the Base Rate shall be effective immediately from and after such
change in the Base Rate.


“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“BofA Securities” means BofA Securities, Inc. and its successors.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 7.02.




8

--------------------------------------------------------------------------------





“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Paying Agent’s Office is located and, if such day
relates to any LIBOR Market Index Rate Loan or any Eurocurrency Rate Loan, means
any such day on which dealings are conducted by and between banks in the London
Eurocurrency interbank market and banks are open for business in London and in
the country of issue of the currency of such Eurocurrency Rate Loan (or, in the
case of a Loan denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).


“Cash Collateralize” means to pledge and deposit with or deliver to the Paying
Agent, for the benefit of one or more of the L/C Issuer or the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, (a) cash or deposit account
balances, (b) backstop letters of credit entered into on terms and from issuers
satisfactory to the Agents and the L/C Issuer and/or (c) if the Agents and the
L/C Issuer shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the Agents
and the L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Timken or any of its Subsidiaries free and clear of all Liens
(other than Liens permitted hereunder):


(a)readily marketable obligations issued or directly and fully Guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;
(b)readily marketable obligations issued by the District of Columbia, any state
of the United States or any political subdivision thereof (i) having maturities
of not more than 12 months from the date of acquisition thereof, and having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);
(c)time deposits or repurchase agreements with, or insured certificates of
deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a Lender
or (B) is organized under the laws of the United States, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia, and is a member of the Federal Reserve System, (ii)
issues (or the parent of which issues) commercial paper rated as described in
clause (d) of this definition and (iii) has combined capital and surplus of at
least $250,000,000, in each case with maturities of not more than 12 months from
the date of acquisition thereof;
(d)commercial paper or master notes issued by any Person organized under the
laws of any state of the United States and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S& P, in each case with maturities of not more than 6 months from the date of
acquisition thereof;
(e)obligations issued by any Person organized under the laws of any state of the
United States (i) having maturities of not more than 12 months from the date of
acquisition thereof and (ii) rated at least A by S&P and at least A2 by Moody’s;
(f)instruments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(g)Investments, classified in accordance with GAAP as Current Assets of Timken
or any of its Subsidiaries, in money market investment programs registered under
the Investment Company Act of 1940 which are administered by financial
institutions having capital of at least $250,000,000 or its equivalent, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b), (c), (d),(e) and (f) of this
definition;
(h)with respect to Foreign Subsidiaries, (i) the approximate foreign equivalent
of any of clauses (a) through (g) above and (ii) other short-term investments
utilized by Foreign Subsidiaries and in accordance


9

--------------------------------------------------------------------------------





with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (a) through (g); and
(i)Investments in investment funds investing at least 90% of their assets in
securities of the types described in clauses (a) through (h) above.
(j)

“CDOR” means the rate per annum equal to the Canadian Dealer Offered Rate, or a
comparable or successor rate which rate is approved by the Co-Administrative
Agents, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Co-Administrative Agents from time to time) at or about 10:00 a.m. (Toronto,
Ontario time) on the first day of the applicable Interest Period, for deposits
in Canadian dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period.


“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” means an event or series of events by which:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of Timken or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan), other
than those Persons listed on Schedule I and the heirs, administrators or
executors of any such Persons and any trust established by or for the benefit of
such Persons, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 30% or more of the equity securities of Timken
entitled to vote for members of the board of directors or equivalent governing
body of Timken on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or
(b)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Timken cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.


“Closing Date” means June 25, 2019.


“Co-Administrative Agent” means each of Bank of America (or any of its
designated branch offices or affiliates) and KeyBank in its capacity as a
co-administrative agent under any of the Loan Documents, or any successor
co-administrative agent.


“Code” means the Internal Revenue Code of 1986.


10

--------------------------------------------------------------------------------





“Commitment” means as to each Lender, its obligation to (a) make Revolving
Credit Loans to Timken and/or any Designated Borrower pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal Dollar amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
Dollar amount may be adjusted from time to time in accordance with this
Agreement.


“Committed Currencies” means Canadian dollars, pounds sterling, Japanese yen,
Euros and other freely transferable currencies satisfactory to the Lenders in
their sole discretion.


“Committed Currency Sublimit” means at any time an amount equal to the Aggregate
Commitments. The Committed Currency Sublimit is part of, and not in addition to,
the Revolving Credit Facility.


“Committed L/C Currency Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Commitments. The Committed L/C Currency
Sublimit is part of, and not in addition to, the Letter of Credit Sublimit.


“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Co-Administrative Agents (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Co-Administrative Agents), appropriately completed and signed by a Responsible
Officer of Timken.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), and any successor statute, and any rules, regulations and orders
applicable thereto.


“Compensation Period” has the meaning specified in Section 2.12(c)(ii).


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Consolidated EBITDA” means, for any period, for Timken and its Subsidiaries on
a consolidated basis, an amount equal to Consolidated Net Income plus (a) the
following to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges for such period, (ii) the provision for
federal, state, local and foreign income taxes for such period, as determined in
accordance with GAAP, (iii) depreciation and amortization expense, as determined
in accordance with GAAP, (iv) other non-recurring charges and expenses of Timken
and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period, (v) any losses
realized upon the Disposition of assets outside the ordinary course of business,
as determined in accordance with GAAP, (vi) the aggregate amount of non-cash
impairment, restructuring, reorganization, implementation, manufacturing
rationalization and other special charges for such period, and (vii) non-cash
stock-based compensation expense for such period and minus (b) the sum of (i)
all non-recurring material non-cash items increasing Consolidated Net Income for
such period, (ii) any gains realized upon the Disposition of assets outside the
ordinary course of business, as determined in accordance with GAAP, and (iii)
payments (net of expenses) received with respect to the United States -
Continued Dumping and Subsidy Offset Act of 2000. For purposes of calculating
the Consolidated Leverage Ratio (but, for the avoidance of doubt, not the
Consolidated Interest Coverage Ratio), Consolidated EBITDA shall be calculated
on a Pro Forma Basis after giving effect to any Qualified Acquisitions and
Qualified Dispositions for any applicable period.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
Timken and its Subsidiaries on a consolidated basis, the sum of (without
duplication) (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (which amount, for the avoidance of doubt, includes only the
drawn portion of any line of credit or revolving credit facility), (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’


11

--------------------------------------------------------------------------------





acceptances, bank guaranties, surety bonds and similar instruments (which
amount, for the avoidance of doubt, includes only the drawn portion of any line
of credit or revolving credit facility), (d) all obligations in respect of the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business and (ii) earn-outs, hold-backs and
other deferred payment of consideration in connection with Permitted
Acquisitions to the extent not required to be reflected as liabilities on the
balance sheet of Timken and its Subsidiaries in accordance with GAAP), (e)
Attributable Indebtedness, (f) all Off-Balance Sheet Liabilities, (g) without
duplication, all Guarantees with respect to outstanding Indebtedness (other than
Indebtedness that is contingent in nature) of the types specified in clauses (a)
through (f) above of Persons other than Timken or any Subsidiary, and (h) all
Indebtedness of the types referred to in clauses (a) through (g) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which Timken or a Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Timken or such Subsidiary.


“Consolidated Interest Charges” means, for any period, for Timken and its
Subsidiaries on a consolidated basis, the sum of all interest, premium payments,
debt discount, fees, charges and related expenses of Timken and its Subsidiaries
in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, net of interest income in
accordance with GAAP.


“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four consecutive
fiscal quarters most recently ended to (b) Consolidated Interest Charges for
such period.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four consecutive fiscal quarters ended on such
date. The Consolidated Leverage Ratio shall be calculated on a Pro Forma Basis.
“Consolidated Net Income” means, for any period, for Timken and its Subsidiaries
on a consolidated basis, the net income of Timken and its Subsidiaries
(excluding extraordinary gains and extraordinary losses) for that period, as
determined in accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Applicable Rate, if any,
applicable to Base Rate Loans plus (b) 2.0% per annum; provided, however, that
with respect to a Eurocurrency Rate Loan and LIBOR Market Index Rate Loans, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Co-Administrative Agents and Timken in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with


12

--------------------------------------------------------------------------------





any applicable default, shall be specifically identified in such writing) has
not been satisfied, or (ii) pay to any Agent, the L/C Issuer, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Loans) within two Business Days of the date when due, (b) has notified Timken,
the Co-Administrative Agents, the L/C Issuer or the Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
any Agent or Timken, to confirm in writing to the Co-Administrative Agents and
Timken that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the
Co-Administrative Agents and Timken), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Co-Administrative Agents that a Lender is a Defaulting Lender under any
one or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.16(b)) as of the
date established therefor by the Co-Administrative Agents in a written notice of
such determination, which shall be delivered by the Co-Administrative Agents to
Timken, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.17.
“Designated Borrower Obligations” means with respect to a Designated Borrower,
all advances to, and debts, liabilities, obligations, covenants and duties of,
such Designated Borrower arising under any Loan Document or otherwise, with
respect to any Loan made to such Designated Borrower, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against such Designated Borrower of any
proceeding under any Debtor Relief Laws naming such Designated Borrower as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Designated Borrower Obligations under the Loan Documents with
respect to a Designated Borrower include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Designated Borrower under any Loan
Document and (b) the obligation of such Designated Borrower to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Designated Borrower.
The foregoing shall also include (a) all obligations under any Swap Contract
between such Designated Borrower and any Swap Bank and (b) all obligations under
any Treasury Management Agreement between such Designated Borrower and any
Treasury Management Bank.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.17.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions that broadly
prohibit transactions or dealings with that country or territory (currently,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).


13

--------------------------------------------------------------------------------





“Determination Date” has the meaning specified in Section 2.14(a).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.07(b)(v) (subject to such consents, if any, as may be
required under Section 11.07(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, and binding judgments, orders,
decrees, Environmental Permits and agreements or governmental restrictions
relating to pollution and the protection of the environment or the release of
any materials into the environment, including those related to releases of
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Timken, any other Loan Party or any of their
respective Subsidiaries resulting from or based upon violation of any
Environmental Law, or the release or threatened release of any Hazardous
Materials into the environment.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equivalent” means, (a) with respect to a Loan denominated in a Committed
Currency, the Dollar equivalent of the principal amount of such Loan, determined
by the Paying Agent on the basis of its spot rate at approximately 11:00 a.m.,
London time, on the date two (2) Business Days before the date of such Loan, for
the purchase of the relevant Committed Currency with Dollars for delivery on the
date of such Loan, and (b) with respect to any other amount, if denominated in
Dollars, then such amount in Dollars, and otherwise the Dollar equivalent of
such amount, determined by the Paying Agent on the basis of its spot rate at
approximately 11:00 a.m., London time, on the date for which the Dollar
equivalent amount of such amount is being determined, for the purchase of the
relevant Committed Currency with Dollars for delivery on such date; provided,
however, that, in calculating the Equivalent for purposes of determining (i) the
Borrowers’ obligations to prepay Loans pursuant to Section 2.05 hereof, or (ii)
the Borrowers’ ability to request additional Loans pursuant to the Commitments,
the Paying Agent may, in its discretion, on any Business Day selected by the
Paying Agent (prior to the Obligations being Fully Satisfied), calculate the
Equivalent of each Loan denominated in a Committed Currency. The Paying Agent
shall notify Timken of the Equivalent of such Loan denominated in a Committed
Currency or any other amount at the time that Equivalent is determined.


14

--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Timken within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of Timken or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a) (2) of ERISA or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Timken or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate a Pension Plan
or the treatment of a Pension Plan amendment as a termination under Sections
4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that any Pension
Plan is considered an at-risk plan within the meaning of Section 430 of the Code
or Section 303 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA (including without limitation as a result of any prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan) ,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon Timken or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” means the rate appearing on Reuters Page EURIBOR01 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Paying Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in Euro by reference to the Banking Federation of the European Union
Settlement Rates for deposits in Euro) at approximately 10:00 a.m., London time,
two Business Days prior to the commencement of the applicable Interest Period,
as the rate for deposits in Euro with a maturity comparable to such Interest
Period or, if for any reason such rate is not available, the average (rounded
upward, if necessary, to the nearest five decimal places) of the respective
rates per annum at which deposits in Euros are offered to the Paying Agent in
London by prime banks in the European interbank eurocurrency market at
approximately 10:00 a.m., London time, two Business Days prior to the
commencement of the such Interest Period in an amount substantially equal to the
Paying Agent’s (in its capacity as a Lender) Eurocurrency Rate Loan comprising
part of such Revolving Credit Borrowing to be outstanding during such Interest
Period and for a period equal to such Interest Period (subject, however, to the
provisions of Section 3.03).
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
“Eurocurrency Rate” means:
(a)for any Interest Period with respect to any Eurocurrency Rate Loan
denominated in Dollars or any Committed Currency (other than Euros or Canadian
dollars) the rate per annum equal to the London Interbank Offered Rate (“LIBOR”)
or a comparable or successor rate, which rate is approved by the
Co-Administrative Agents, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations of LIBOR
as may be designated by the Paying Agent from time to time) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for deposits in Dollars or the applicable Committed Currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period;
(b)for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two (2) Business Days prior to such date (provided that if such
day is not a Business Day, the next preceding Business Day) for Dollar deposits
with a term of one month commencing that day;
(c)for any Interest Period with respect to any Eurocurrency Rate Loan
denominated in Euros, the EURIBO Rate; and
(d)for any Interest Period with respect to any Eurocurrency Rate Loan
denominated in Canadian dollars, CDOR;


15

--------------------------------------------------------------------------------





provided, (i) if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement and (ii) that to the extent a
comparable or successor rate is approved by the Co-Administrative Agents in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Co-Administrative Agents, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Co-Administrative Agents.
“Eurocurrency Rate Loan” means a Loan (other than a Base Rate Loan) denominated
in Dollars or a Committed Currency that bears interest at a rate based on clause
(a) of the definition of “Eurocurrency Rate”.
“Event of Default” has the meaning specified in Section 9.01.
“Extended Commitment” means any Commitments the maturity of which shall have
been extended pursuant to Section 2.18.
“Extended Loans” means any Loans made pursuant to the Extended Commitments.
“Extension” has the meaning specified in Section 2.18(a).
“Extension Offer” has the meaning specified in Section 2.18(a).
“Existing Credit Agreement” has the meaning specified in the preamble hereto.
“Existing Letter of Credit” means each letter of credit listed on Schedule II.
“Excluded Subsidiary” means, as of any date of determination, (a) any direct or
indirect Foreign Subsidiary and (b) any direct or indirect Domestic Subsidiary
all or substantially all of the assets of which consist of, directly or
indirectly, the Equity Interests in one or more CFCs.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Subsidiary
Guaranty Agreement of such Guarantor of such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any and all guarantees of such Guarantor’s Swap Obligations by other
Loan Parties) at the time the Subsidiary Guaranty Agreement of such Guarantor
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a Master Agreement governing more than one Swap Contract, such
exclusion shall apply to only the portion of such Swap Obligation that is
attributable to Swap Contracts for which such Subsidiary Guaranty Agreement is
or becomes illegal.
“Facility Fee” has the meaning specified in Section 2.09(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any applicable agreements
entered into pursuant to Section 1471(b)(1) of the Code and any applicable
intergovernmental agreements.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to KeyBank on such day
on such transactions as determined by the Paying Agent and (c) if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.
“Foreign Lender” has the meaning specified in Section 11.15(a)(i).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


16

--------------------------------------------------------------------------------





“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the L/C Issuer and (d) the Commitments shall have expired or been terminated
in full.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied and
subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).
“Granting Lender” has the meaning specified in Section 11.07(h).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness payable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness of the payment
of such Indebtedness, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of any other
Person, whether or not such Indebtedness is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantors” means, (a) after the Springing Guaranty Date, collectively, the
Material Subsidiaries of Timken, if any, that execute and deliver a Subsidiary
Guaranty Agreement pursuant to Section 7.12 and (b) with respect to the
Designated Borrower Obligations, Timken. For purposes of clarification, the
Receivables Subsidiaries and any Excluded Subsidiary shall not be required to
become Guarantors pursuant to Section 7.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, as regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, and radon
gas.


17

--------------------------------------------------------------------------------





“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments (which amount, for the avoidance of doubt, includes only the drawn
portion of any line of credit or revolving credit facility);
(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)net obligations of such Person under any Swap Contract;
(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than (i) trade accounts payable in the ordinary course of
business and (ii) earn-outs, hold-backs and other deferred payment of
consideration in connection with Permitted Acquisitions to the extent not
required to be reflected as liabilities on the balance sheet of Timken and its
Subsidiaries in accordance with GAAP);
(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)capital leases, Off-Balance Sheet Liabilities and Synthetic Lease
Obligations;
(g)all obligations of such Person to mandatorily purchase, redeem, retire,
defease or otherwise make any payment, in each case in cash, in respect of any
Equity Interests in such Person or any other Person or any warrants, rights or
options to acquire such Equity Interests, valued, in the case of redeemable
preferred interests, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and
(h)all Guarantees of such Person in respect of any of the foregoing. For the
avoidance of doubt, a Guarantee of any obligation that is not Indebtedness shall
not constitute Indebtedness.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
“Indemnitees” has the meaning specified in Section 11.05(a).
“Information” has the meaning specified in Section 11.08.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a LIBOR Market Index Rate Loan, the last day of each Interest Period applicable
to such Loan and the Maturity Date; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; (b) as to any Base Rate Loan (including a Swing
Line Loan based on the Base Rate), the last Business Day of each March, June,
September and December and the Maturity Date; and (c) as to any LIBOR Market
Index Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
Timken in its Committed Loan Notice; provided that:
(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;
(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c)no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a


18

--------------------------------------------------------------------------------





loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person. For purposes of covenant compliance, the amount of any Investment shall
be (i) the amount actually invested, without adjustment for subsequent increases
or decreases in the value of such Investment, minus (ii) the amount of dividends
or distributions received in connection with such Investment and any return of
capital or repayment of principal received in respect of such Investment that,
in each case, is received in cash, Cash Equivalents or short-term marketable
debt securities.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Timken (or any Subsidiary) or in favor of the L/C
Issuer and with respect to any such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed by a direct or indirect Domestic Subsidiary in accordance
with the provisions of Section 7.12.
“JPMorgan Fee Letter” means the letter agreement, dated May 29, 2019, among
Timken and JPMorgan Chase Bank, N.A.
“KeyBank” means KeyBank National Association and its successors.
“KeyBank Fee Letter” means the letter agreement, dated May 29, 2019, among
Timken, KeyBank and KeyBanc Capital Markets Inc.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
(or deemed issuance) thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof.
“L/C Issuer” means (a) KeyBank in its capacity as issuer of Letters of Credit
hereunder and/or (b) any other Lender from time to time designated by Timken as
an L/C Issuer with the consent of such Lender, in its sole discretion, and the
Co-Administrative Agents (such consent not to be unreasonably withheld or
delayed), in each case in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder. For the purposes of the
foregoing, the consent of the Co-Administrative Agents shall not be withheld if
(i) the credit rating of KeyBank is unacceptable to the proposed beneficiary of
a Letter of Credit or (ii) the credit rating of KeyBank could reasonably be
expected to result in additional material costs or expenses being paid, or
additional material obligations being incurred, by Timken or any Subsidiary
under or in connection with any Contractual Obligations to which the proposed
beneficiary of a Letter of Credit is a party. In the event that there is more
than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.


19

--------------------------------------------------------------------------------





“Lending Office” means, as to any Agent, any L/C Issuer or any Lender, the
office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as a Person may
from time to time notify Timken and the Paying Agent, which office may include
any Affiliate of such Person or any domestic or foreign branch of such Person or
such Affiliate.
“Letter of Credit” means any letter of credit issued hereunder, or deemed to
have been issued hereunder, including, without limitation, all Existing Letters
of Credit. A Letter of Credit may be a commercial letter of credit or a standby
letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fees” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Credit Facility. As of the
Closing Date, each L/C Issuer’s commitment in respect of the Letter of Credit
Sublimit is set forth on Schedule 2.01.
“Leverage Increase Notice” means a certificate of a Responsible Officer of
Timken (a) certifying that the applicable acquisition qualifies as a Qualified
Acquisition and (b) notifying the Co-Administrative Agents that Timken has
elected to increase the Consolidated Leverage Ratio test level as set forth in
the provisos to Section 8.11(a).
“Leverage Increase Period” means the four fiscal quarters ended immediately
following the consummation of a Qualified Acquisition.
“LIBOR Market Index Rate” means, for any day, in the case of Dollars, the
overnight interbank offered rate for deposits in Dollars appearing on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Paying Agent from time to
time) at approximately 11:00 a.m. (London time) on such day, or if such day is
not a London Banking Day, then the immediately preceding London Banking Day (or
if not so reported, then as determined by the Paying Agent from another
recognized source or interbank quotation); provided, that, if the LIBOR Market
Index Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“LIBOR Market Index Rate Loan” means a Swing Line Loan denominated in Dollars
that bears interest based on the LIBOR Market Index Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Paying Agent designates to determine LIBOR (or such other commercially available
source providing such quotations as may be designated by the Paying Agent from
time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate or
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Paying Agent, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Paying Agent in a manner
substantially consistent with market practice (or, if the Paying Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Paying Agent determines in consultation with Timken).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means (a) with respect to Timken, an extension of credit by a Lender to
Timken under Article II in the form of a Revolving Credit Loan or a Swing Line
Loan and (b) with respect to any Designated Borrower, an extension of credit by
a Lender to such Designated Borrower under Article II in the form of a Revolving
Credit Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Subsidiary Guaranty Agreement, (d) the Timken Guaranty Agreement, (e) the Bank
of America Fee Letter, (f) the KeyBank Fee Letter, (g)


20

--------------------------------------------------------------------------------





the JPMorgan Fee Letter, (h) each Letter of Credit Application, (i) each Joinder
Agreement and (j) the Designated Borrower Request and Assumption Agreement.
“Loan Parties” means, collectively, Timken, the Designated Borrowers and, after
the Springing Guaranty Date, each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business or financial condition of Timken and its
Subsidiaries taken as a whole, (b) a material adverse effect upon the rights and
remedies of any Agent or any Lender under any Loan Document, or (c) a material
impairment of the ability of any Borrower to perform its payment obligations
under any Loan Document to which it is a party.
“Material Subsidiary” means each Domestic Subsidiary now existing or hereafter
acquired or formed, and each successor thereto, which, after giving pro forma
effect to such acquisition or formation, or at any other time thereafter, (i)
Timken and its other Subsidiaries’ Investments in such Domestic Subsidiary
exceeds 5.0% of the total assets of Timken and its Subsidiaries on a
consolidated basis, (ii) Timken and its other Subsidiaries’ proportionate share
of the total assets (after intercompany eliminations) of such Domestic
Subsidiary exceeds 5.0% of the total assets of Timken and its Subsidiaries on a
consolidated basis, or (iii) Timken and its other Subsidiaries’ equity in the
income from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principle of such Domestic
Subsidiary exceeds 5.0% of the income of Timken and its Subsidiaries on a
consolidated basis, as of the last day of the most recently completed fiscal
quarter of Timken with respect to which, pursuant to clauses (a) or (b) of
Section 7.01, financial statements have been, or are required to have been,
delivered by Timken.
“Maturity Date” means the earlier of (i) June 25, 2024, or with respect to some
or all of the Lenders if such date is otherwise extended pursuant to Section
2.18, June 25, 2025 (subject to the limitations set forth in Section 2.18) and
(ii) the date of termination in whole of the Commitments, the Letter of Credit
Sublimit, and the Swing Line Sublimit pursuant to Section 2.06 or 9.02(b).
“Maximum Rate” has the meaning specified in Section 11.10.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.15(a)(i) or
(a)(ii), an amount equal to 100% of the Outstanding Amount of all LC
Obligations, and (iii) otherwise, an amount determined by the Paying Agent and
the L/C Issuer in their sole discretion.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Timken or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a plan described in Section 4064 of ERISA to
which Timken or any ERISA Affiliate is obligated to make contributions.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that requires the approval of all Lenders or all affected
Lenders in accordance with the terms of Section 11.01 and is otherwise approved
by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of Timken that is not a
Guarantor.
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Revolving Credit Note.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of


21

--------------------------------------------------------------------------------





whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include (a) the obligation to pay principal, interest,
Letter of Credit commissions, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts payable by any Loan Party under any
Loan Document and (b) the obligation of any Loan Party to reimburse any amount
in respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party. The foregoing shall also
include (a) all obligations under any Swap Contract between any Loan Party and
any Swap Bank and (b) all obligations under any Treasury Management Agreement
between any Loan Party and any Treasury Management Bank; provided that the
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
or (b) the monetary obligations under any sale and leaseback transaction which
does not create a liability on the consolidated balance sheet of such Person and
its Subsidiaries.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (i) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof
(based on the Equivalent in Dollars at such time) after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swing
Line Loans, as the case may be, occurring on such date; and (ii) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
“Participant” has the meaning specified in Section 11.07(d).
“Participant Register” has the meaning specified in Section 11.07(d).
“PATRIOT Act” has the meaning specified in Section 11.22.
“Paying Agent” means KeyBank in its capacity as a paying agent under any of the
Loan Documents, or any successor paying agent.
“Paying Agent’s Office” means the Paying Agent’s address and, as appropriate,
account as set forth on Schedule 11.02, or such other address or account as the
Paying Agent may from time to time notify Timken and the Lenders.
“Payment Office” means, for any Committed Currency, such office of KeyBank as
shall be from time to time selected by the Paying Agent and notified by the
Paying Agent to Timken and the Lenders.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.


22

--------------------------------------------------------------------------------





“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430 and 436
of the Code and Sections 302 and 303 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) (excluding a Multiple Employer Plan or a
Multiemployer Plan) that is maintained or is contributed to by Timken and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
Pension Funding Rules.
“Permitted Acquisition” means any purchase or other acquisition of all of the
Equity Interests in, or all or substantially all of the property and assets of,
any Person permitted by Section 8.02(i).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan,” within the meaning of Section 3(3) of
ERISA (including a Pension Plan and excluding a Multiemployer Plan or a Multiple
Employer Plan), maintained for employees of Timken or any ERISA Affiliate and to
which Timken or any ERISA Affiliate is required to contribute on behalf of any
of its employees.
“Platform” has the meaning specified in Section 7.02.
“Pre-Approved Accounting Firm” means any of the following: Ernst & Young LLP,
PricewaterhouseCoopers LLP, Deloitte LLP or KPMG LLP.
“Primary Currency” has the meaning specified in Section 11.17(c).
“Prime Rate” means the interest rate established from time to time by the Paying
Agent as the Paying Agent’s prime rate, whether or not such rate is publicly
announced. The Prime Rate may not be the lowest interest rate charged by the
Paying Agent for commercial or other extensions of credit. Each change in the
Prime Rate shall be effective immediately from and after such change.
“Priority Debt” means, as of any date, the sum (without duplication) of the (a)
unsecured Indebtedness of the Non-Guarantor Subsidiaries of Timken (other than
unsecured intercompany Indebtedness) and (b) secured Indebtedness of Timken and
its Subsidiaries.
“Pro Forma Basis” means, for purposes of calculating the Consolidated Leverage
Ratio (but, for the avoidance of doubt, not the Consolidated Interest Coverage
Ratio), that any Qualified Disposition or any Qualified Acquisition shall be
deemed to have occurred as of the first day of the most recent four consecutive
fiscal quarter period preceding the date of such transaction for which Timken
has delivered financial statements pursuant to Section 7.01(a) or (b). In
connection with the foregoing, (a) with respect to any Qualified Disposition,
income statement and cash flow statement items (whether positive or negative)
attributable to the property Disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and (b)
with respect to any Qualified Acquisition income statement items (whether
positive or negative) attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (i) such items are not otherwise included in such income statement
items for Timken and its Subsidiaries in accordance with GAAP or in accordance
with any defined terms set forth in Section 1.01 and (ii) such items are
supported by audited financial statements, if available, or such other
information reasonably satisfactory to the Co-Administrative Agents.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 7.02.


23

--------------------------------------------------------------------------------





“Qualified Acquisition” means an acquisition with an aggregate purchase price of
at least $200,000,000.
“Qualified Disposition” means a Disposition of any material Person, property,
business or asset with an aggregate purchase price of at least $200,000,000.
“Receivables Facility” has the meaning specified in Section 8.05(g).
“Receivables Subsidiary” has the meaning specified in Section 7.12(i).
“Register” has the meaning specified in Section 11.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that, as set forth in Section 2.16, the Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, corporate controller, treasurer, or assistant
treasurer of a Loan Party and, with respect to certificates to be delivered
pursuant to Section 5.01, notices to be delivered pursuant to Section 7.03 and
the requirements of Section 9.01, the general counsel or the secretary of
Timken. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit Loans
denominated in Dollars, $5,000,000, and in respect of any Revolving Credit Loans
denominated in any Committed Currency, the Equivalent of $5,000,000.
“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Loans denominated in Dollars, $1,000,000, and in respect of Revolving Credit
Loans denominated in any Committed Currency, the Equivalent of $1,000,000.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Commitments at such time, including, for the avoidance of doubt, the
aggregate amount of any Extended Commitments in connection with an Extension
pursuant to Section 2.18.
“Revolving Credit Loan” has the meaning specified in Section 2.01.
“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit C, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Credit Loans made by such Lender.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).


24

--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Solvent” and “Solvency” mean, with respect to any Person, and its Subsidiaries
on a consolidated basis, on any date of determination, that on such date (a) the
fair value of the property of such Person, and its Subsidiaries on a
consolidated basis, is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person, and its Subsidiaries
on a consolidated basis, (b) the present fair salable value of the assets of
such Person, and its Subsidiaries on a consolidated basis, is not less than the
amount that will be required to pay the probable liability of such Person, and
its Subsidiaries on a consolidated basis, on its debts as they become absolute
and matured, (c) such Person, and its Subsidiaries on a consolidated basis, does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person, and its Subsidiaries on a consolidated basis, is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which the property of such Person, and its Subsidiaries on a
consolidated basis, would constitute an unreasonably small capital. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“SPC” has the meaning specified in Section 11.07(h).
“Springing Guaranty Date” means the date upon which both the corporate credit
rating of Timken is BB+ or less (or not rated) by S&P and the corporate family
rating of Timken is Ba1 or less (or not rated) by Moody’s.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Timken.
“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement made by
the Guarantors (other than Timken) in favor of the Co-Administrative Agents and
the Lenders substantially in the form of Exhibit G.
“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and (b)
any Lender or Affiliate of a Lender that is party to a Swap Contract with any
Loan Party in existence on the Closing Date.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


25

--------------------------------------------------------------------------------





“Swing Line Lender” means KeyBank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Co-Administrative Agents
(including any form on an electronic platform or electronic transmission system
as shall be approve by the Co-Administrative Agents), appropriately completed
and signed by a Responsible Officer of Timken.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Credit Facility. As of the Closing Date, the Swing
Line Sublimit is set forth on Schedule 2.01.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).
“Taxes” has the meaning specified in Section 3.01(a).
“Threshold Amount” means $80,000,000.
“Timken” has the meaning specified in the introductory paragraph.
“Timken Guaranty Agreement” means the Guaranty Agreement made by Timken in favor
of the Co-Administrative Agents and the Lenders substantially in the form of
Exhibit H.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender or Affiliate of a Lender that
is a party to a Treasury Management Agreement with any Loan Party in existence
on the Closing Date.
“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurocurrency Rate Loan or a LIBOR Market Index Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.


26

--------------------------------------------------------------------------------





(b)(i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(i)Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.
(ii)The term “including” is by way of example and not limitation.
(iii)The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(iv)Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.
(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale or disposition, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale or disposition, or similar term, as applicable, to, of or with
a separate Person. Any division of a limited liability company shall constitute
a separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).
(e)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.
(a)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of Timken and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
(b)If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either Timken
or the Required Lenders shall so request, the Co-Administrative Agents, the
Lenders and Timken shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Timken shall provide
to the Co-Administrative Agents and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.
(c)All obligations of any Person that were or would have been characterized as
operating lease obligations in accordance with GAAP on or prior to December 31,
2018 (whether or not such operating lease obligations were in effect on such
date) shall be or continue to be, as applicable, accounted for as operating
lease obligations (and not as capitalized lease obligations) for purposes of
this Agreement regardless of any change in GAAP since December 31, 2018 that
would otherwise require such obligations to be recharacterized (on a prospective
or retroactive basis or otherwise) as capitalized lease obligations.


27

--------------------------------------------------------------------------------





1.04    Rounding.
Any financial ratios required to be maintained by Timken pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05    References to Agreements and Laws.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
1.06    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.07    Letter of Credit Amounts.
Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit at such time after giving effect to all increases thereof
contemplated by such Letter of Credit or the Letter of Credit Application
therefor, whether or not such maximum face amount is in effect at such time.
1.08    Currency Equivalents Generally.
Any amount specified in this Agreement (other than in Articles II, X and XI) or
any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount to be determined at the rate of exchange quoted by the Paying Agent in
its principal office at the close of business on the Business Day immediately
preceding any date of determination thereof, to prime banks in New York, New
York for the spot purchase in the New York foreign exchange market of such
amount in Dollars with such other currency.
1.09    Interest Rates.
Neither Agent warrants, nor accepts responsibility, nor shall either Agent have
any liability in its capacity as Agent with respect to the administration,
submission or any other matter related to the benchmark rates in the definition
of “Eurocurrency Rate” or “LIBOR Market Index Rate” or with respect to any
benchmark rate that is an alternative or replacement for or successor to any
such benchmark rate (including, without limitation, any LIBOR Successor Rate) or
the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to each
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate principal amount (based in respect of any Revolving Credit Loans
to be denominated in a Committed Currency by reference to the Equivalent thereof
in Dollars determined on the date of delivery of the applicable Committed Loan
Notice) not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments,(ii) the aggregate Outstanding Amount of all Revolving Credit Loans
denominated in a Committed Currency shall not exceed the Committed Currency
Sublimit and (iii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment. Within
the limits of each Lender’s Commitment, and subject to the other


28

--------------------------------------------------------------------------------





terms and conditions hereof, the Borrowers may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01. Revolving
Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon Timken’s irrevocable notice to the Paying Agent, which may be
given by telephone. Each such notice must be received by the Paying Agent not
later than (i) 11:00 a.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans denominated in Dollars, (ii) 4:00 p.m.
four Business Days prior to the requested date of any Revolving Credit Borrowing
consisting of Eurocurrency Rate Loans denominated in any Committed Currency, and
(iii) 11:00 a.m. on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by Timken pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Paying Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of Timken. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of not less than the Revolving Credit Borrowing Minimum or
the Revolving Credit Borrowing Multiple in excess thereof. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of not less than the Revolving Credit Borrowing
Minimum or the Revolving Credit Borrowing Multiple in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
Timken is requesting a Revolving Credit Borrowing, a conversion of Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Revolving Credit Loans are to be converted, (v) if
such Borrowing is a Revolving Credit Borrowing, the currency of such Borrowing,
which shall be Dollars or a Committed Currency, (vi) if applicable, the duration
of the Interest Period with respect thereto and (vii) whether the recipient of
the Loan is Timken or a specified Designated Borrower. If Timken fails to
specify a Type of Loan in a Committed Loan Notice or if Timken fails to give a
timely notice requesting a conversion or continuation, then the applicable
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If Timken requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
(b)Following receipt of a Committed Loan Notice, the Paying Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by Timken, the Paying Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a). In
the case of a Revolving Credit Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Paying Agent in immediately available funds
at the Paying Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice, in the case of a Revolving
Credit Borrowing consisting of Loans denominated in Dollars, and before 5:00
p.m. on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Loans denominated in any
Committed Currency. Upon satisfaction of the applicable conditions set forth in
Section 5.02 (and, if such Borrowing is the initial Credit Extension, Section
5.01), the Paying Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Paying Agent either by (i)
crediting the account of such Borrower on the books of KeyBank with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to the Paying Agent by such Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Borrowing denominated in Dollars is given by Timken, there are Swing Line Loans
or L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the applicable
Borrower as provided above.


29

--------------------------------------------------------------------------------





(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.
(d)The Paying Agent shall promptly notify Timken and the Lenders of the interest
rate applicable to any Interest Period for Eurocurrency Rate Loans upon
determination of such interest rate. The determination of the Eurocurrency Rate
by the Paying Agent shall be conclusive in the absence of manifest error. At any
time that Base Rate Loans are outstanding, the Paying Agent shall notify Timken
and the Lenders of any change in the Prime Rate used in determining the Base
Rate promptly following the public announcement of such change.
(e)After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
Interest Periods in effect.
(f)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(g)Timken may at any time and from time to time, upon prior written notice by
Timken to the Co-Administrative Agents, increase the Aggregate Commitments (but,
unless otherwise agreed, not the Committed L/C Currency Sublimit or the
Committed Currency Sublimit) by up to $400,000,000 with additional Commitments
from any existing Lender or new Commitments from any other Person selected by
Timken and approved by the Co-Administrative Agents (such approval not to be
unreasonably withheld); provided that:
(i)any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $5,000,000 in excess thereof;
(ii)no Default or Event of Default shall exist and be continuing at the time of
any such increase;
(iii)no existing Lender shall be under any obligation to increase its Commitment
and any such decision whether to increase its Commitment shall be in such
Lender’s sole and absolute discretion;
(iv)any new Lender shall join this Agreement by executing such joinder documents
required by the Co-Administrative Agents; and
(v)as a condition precedent to such increase, Timken shall deliver to the
Co-Administrative Agents a certificate of each Borrower and, following the
Springing Guaranty Date, each Guarantor dated as of the date of such increase
signed by a Responsible Officer of such party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (1) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.02(g), the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (2) no Default or Event of Default exists.
The Borrowers shall prepay any Loans owing by such Borrower and outstanding on
the date of any such increase (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Loans ratable
with any revised Commitments arising from any nonratable increase in the
Commitments under this Section. In connection with any such increase in the
Aggregate Commitments, Schedule 2.01 shall be revised by the Co-Administrative
Agents to reflect the new Commitments and distributed to the Lenders.
(h)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by Timken, the Co-Administrative Agents and such Lender.






30

--------------------------------------------------------------------------------





2.03    Letters of Credit.
(a)The Letter of Credit Commitment.
(i)On the Closing Date, each Existing Letter of Credit shall be deemed to have
been issued hereunder by the L/C Issuer. Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of Timken or any
Subsidiary in Dollars or any Committed Currency, and to amend or renew Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and (2)
to honor drafts under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued (or deemed to have been issued) for
the account of Timken or any Subsidiary; provided that the L/C Issuer shall not
make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit if as of the
date of such L/C Credit Extension, (w) the Total Outstandings would exceed the
Aggregate Commitments, (x) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans would exceed such Lender’s Commitment, (y) the Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit and (z)
the Outstanding Amount of all L/C Obligations denominated in a Committed
Currency would exceed the Committed L/C Currency Sublimit. Each request by
Timken for an L/C Credit Extension shall be deemed to be a representation by
Timken that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, Timken’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly Timken may, during
the foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
(ii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;
(C)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
(D)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(E)such Letter of Credit is in an initial stated amount less than $100,000, in
the case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit, or is to be denominated in a currency other than Dollars or a
Committed Currency; or
(F)any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with Timken or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


31

--------------------------------------------------------------------------------





(iii)The L/C Issuer shall not be under any obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iv)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agents in Article X with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully,
and subject to the same limitations, as if the term “Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Timken delivered to the L/C Issuer (with a copy to the Paying
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of Timken. Such Letter of Credit Application
must be received by the L/C Issuer and the Paying Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the L/C Issuer
and the Paying Agent may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) whether such Letter of Credit
is to be denominated in Dollars or a Committed Currency and in the absence of
such specification shall be deemed to be a request for a Letter of Credit
denominated in Dollars; (H) a general description of the purpose and nature of
the requested Letter of Credit; and (I) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day); (C)
the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may reasonably require. Additionally, Timken shall furnish to the L/C
Issuer and the Paying Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Paying Agent may reasonably require.
(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Paying Agent (by telephone or in writing) that the Paying
Agent has received a copy of such Letter of Credit Application from Timken and,
if not, the L/C Issuer will provide the Paying Agent with a copy thereof. Upon
receipt by the L/C Issuer of confirmation from the Paying Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of Timken or any
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance (or deemed issuance) of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit.
(iii)If Timken so requests in any applicable Letter of Credit Application, the
L/C Issuer shall agree to issue a Letter of Credit that has automatic renewal
provisions (each, an “Auto-Renewal Letter of Credit”); provided that any such
Auto-Renewal Letter of Credit must permit the L/C Issuer to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such


32

--------------------------------------------------------------------------------





Letter of Credit is issued. Unless otherwise directed by the L/C Issuer, Timken
shall not be required to make a specific request to the L/C Issuer for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such renewal if (A) the L/C Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of Section
2.03(a)(ii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the Nonrenewal Notice Date from the Paying Agent, any Lender or Timken that one
or more of the applicable conditions specified in Section 5.02 is not then
satisfied.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to Timken and the Paying Agent a true
and complete copy of such Letter of Credit or amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify Timken and the
Paying Agent thereof. Not later than 12:00 noon on the date of any payment by
the L/C Issuer under a Letter of Credit (each such date, an “Honor Date”),
Timken shall reimburse the L/C Issuer through the Paying Agent in an amount
equal to the amount of such drawing. If Timken fails to so reimburse the L/C
Issuer by such time, the Paying Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the Equivalent amount of such Lender’s Pro Rata Share thereof. In such
event, Timken shall be deemed to have requested a Revolving Credit Borrowing in
Dollars of Base Rate Loans to be disbursed on the Honor Date in an Equivalent
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 5.02 (other than the delivery of a Committed
Loan Notice) and provided, that after giving effect to such Borrowing, the Total
Outstandings shall not exceed the Aggregate Commitments. Any notice given by the
L/C Issuer or the Paying Agent pursuant to this Section 2.03(c)(i) may be given
by telephone if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
(ii)Each Lender (including any Lender acting as the L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Paying Agent
(and the Paying Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer at the Paying Agent’s Office in an Equivalent
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Paying Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan in
Dollars to Timken in such amount. The Paying Agent shall remit the funds so
received to the L/C Issuer.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 5.02 cannot be satisfied or for any other reason, Timken shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Paying Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.


33

--------------------------------------------------------------------------------





(v)So long as it has a Commitment hereunder, each Lender’s obligation to make
Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the L/C Issuer, Timken or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or an Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by Timken of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of Timken to reimburse the L/C Issuer for the
amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi)If any Lender fails to make available to the Paying Agent for the account of
the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in Section
2.03(c)(ii), then, without limiting the other provisions of this Agreement, the
L/C Issuer shall be entitled to recover from such Lender (acting through the
Paying Agent), on demand, such amount with interest thereon for the period from
the date such payment is required to the date on which such payment is
immediately available to the L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate from time to time in effect and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation. A certificate of the L/C Issuer submitted to any Lender (through
the Paying Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.
(d)Repayment of Participations.
(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Paying Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Timken or
otherwise, including proceeds of Cash Collateral applied thereto by the Paying
Agent), the Paying Agent will distribute to such Lender its Pro Rata Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Paying Agent.
(ii)If any payment received by the Paying Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Paying Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of the Paying Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
(e)Obligations Absolute. The obligation of Timken to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that Timken or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being


34

--------------------------------------------------------------------------------





untrue or inaccurate in any respect; or any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under such Letter
of Credit;
(iv)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)any exchange, release or nonperfection of any Cash Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the L/C Obligations of Timken in respect of such
Letter of Credit; or
(vi)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Timken or any Subsidiary.
Timken shall promptly examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with Timken’s instructions or other irregularity, Timken will immediately notify
the L/C Issuer. Timken shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.
(f)Role of the L/C Issuer. Each Lender and Timken agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.
Timken hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Timken’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Agents, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, Timken may have a claim against the L/C Issuer, and the L/C
Issuer may be liable to Timken, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Timken
which Timken proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit unless the L/C Issuer is prevented or prohibited from so paying as a
result of any order or directive of any court or other Governmental Authority.
In furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary.
(g)Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and Timken when a Letter of Credit is issued (or deemed issued), (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to Timken
for, and the L/C Issuer’s rights and remedies


35

--------------------------------------------------------------------------------





against Timken shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)Letter of Credit Fees. Timken shall pay to the Paying Agent for the account
of each Lender, subject to Section 2.16, in accordance with its Pro Rata Share a
Letter of Credit fee for each Letter of Credit equal to the Applicable Rate
times the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) (such fees, “Letter of Credit Fees”). Such Letter of Credit Fees shall
be computed on a quarterly basis in arrears. Such Letter of Credit Fees shall be
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance (or deemed issuance) of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
(i)Fronting Fee and Documentary and Processing Charges Payable to the L/C
Issuer. Timken shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued (or deemed issued) by
the L/C Issuer equal to the rate per annum identified in the KeyBank Fee Letter
times the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) and on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the first Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance (or deemed issuance) of such Letter of Credit, on
the Letter of Credit Expiration Date and thereafter on demand. In addition,
Timken shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


2.04    Swing Line Loans.
(f)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
Timken from time to time on any Business Day during the Availability Period in
an aggregate principal amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share of the Outstanding Amount of Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, and
provided further that Timken shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, Timken may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest, at Timken’s option, at a rate based on
the Base Rate or the LIBOR Market Index Rate, and each Swing Line Loan shall be
denominated in Dollars. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase


36

--------------------------------------------------------------------------------





from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Swing Line Loan.
(g)Borrowing Procedures. Each Swing Line Borrowing shall be made upon Timken’s
irrevocable notice to the Swing Line Lender and the Paying Agent, which may be
given by telephone. Each such notice must be received by the Swing Line Lender
and the Paying Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, (ii) whether such Swing Line Loan shall bear interest at the Base Rate
or at the LIBOR Market Index Rate and (iii) the requested borrowing date, which
shall be a Business Day. If Timken fails to specify whether such Swing Line Loan
should bear interest at the Base Rate or at the LIBOR Market Index Rate, then
the applicable Swing Line Loan shall bear interest at the Base Rate. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Paying Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of Timken. Promptly after receipt
by the Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing
Line Lender will confirm with the Paying Agent (by telephone or in writing) that
the Paying Agent has also received such Swing Line Loan Notice and, if not, the
Swing Line Lender will notify the Paying Agent (by telephone or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Paying Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 5.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to Timken at its office by crediting the account of Timken on the
books of the Swing Line Lender in immediately available funds.
(h)Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of Timken (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Pro Rata Share of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Commitments and the
conditions set forth in Section 5.02. The Swing Line Lender shall furnish Timken
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Paying Agent. Each Lender shall make an amount equal to its
Pro Rata Share of the amount specified in such Committed Loan Notice available
to the Paying Agent in immediately available funds (and the Paying Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of the Swing Line Lender at the Paying Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to Timken in such amount. The Paying
Agent shall remit the funds so received to the Swing Line Lender.
(ii)If for any reason any Swing Line Loan cannot be refinanced by a Revolving
Credit Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Paying Agent for the account of the Swing Line Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)If any Lender fails to make available to the Paying Agent for the account
of the Swing Line Lender any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Paying Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the Swing Line Lender submitted to any Lender (through


37

--------------------------------------------------------------------------------





the Paying Agent) with respect to any amounts owing under this Section
2.04(c)(iii) shall be conclusive absent manifest error.
(iv)Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, Timken or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of Timken to
repay Swing Line Loans, together with interest as provided herein.
(i)Repayment of Participations.
(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Pro Rata Share of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Paying Agent, plus interest thereon from the date of
such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. The Paying Agent will make such demand upon the request
of the Swing Line Lender.
(j)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing Timken for interest on the Swing Line Loans. Until
each Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line Loan,
interest in respect of such Pro Rata Share shall be solely for the account of
the Swing Line Lender.
(k)Payments Directly to Swing Line Lender. Timken shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.


2.05    Prepayments.
(l)Optional. (i) Each Borrower may, upon notice to the Paying Agent provided by
Timken, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (1) such notice must be received
by the Paying Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any prepayment of Revolving Credit Loans
shall be in a principal amount of not less than the Revolving Credit Borrowing
Minimum or the Revolving Credit Borrowing Multiple in excess thereof; and (3)
any prepayment of Swing Line Loans shall be in a principal amount of not less
than $100,000 or, in each case, if less, the entire principal amount thereof
then outstanding; provided further that such notice may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by Timken (by notice to the Co-Administrative Agents
on or prior to the specified prepayment date) if such condition is not
satisfied. Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid. The Paying Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.16, each prepayment pursuant to this Section 2.05(a) shall be paid
to the Paying Agent for distribution to the Appropriate Lenders in accordance
with their respective Pro Rata Shares.
(i)Timken may, upon notice to the Swing Line Lender (with a copy to the Paying
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without


38

--------------------------------------------------------------------------------





premium or penalty; provided that (1) such notice must be received by the Swing
Line Lender and the Paying Agent not later than 1:00 p.m. on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000; provided further that such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by Timken (by notice to the Co-Administrative Agents
on or prior to the specified prepayment date) if such condition is not
satisfied. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by Timken, Timken shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.
(m)Mandatory.
(i)If for any reason (A) the Total Outstandings at any time exceed the Aggregate
Commitments then in effect or (B) the Swing Line Loans outstanding exceed the
Swing Line Sublimit, Timken and/or any Designated Borrower, as applicable, shall
immediately prepay the Revolving Credit Loans, the Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that Timken shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(b) unless after the prepayment in
full of the Loans and Swing Line Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.
(ii)Prepayments made pursuant to clause (i)(A) of this Section 2.05(b), first,
shall be applied to prepay L/C Borrowings outstanding at such time until all
such L/C Borrowings are paid in full, second, shall be applied to prepay Swing
Line Loans outstanding at such time until all such Swing Line Loans are paid in
full, third, shall be applied to prepay Revolving Credit Loans outstanding at
such time and, fourth, shall be used to Cash Collateralize the L/C Obligations.
Upon the drawing of any Letter of Credit which has been Cash Collateralized,
such funds shall be applied (without any further action by or notice to or from
Timken or any other Loan Party) to reimburse the L/C Issuer or the Lenders, as
applicable.
(n)Prepayments of Committed Currency Loans. If as of any Determination Date (i)
the Equivalent of the Outstanding Amount of all Revolving Credit Loans, all
Swing Line Loans and all L/C Obligations exceeds the Aggregate Commitments then
in effect or (ii) the Equivalent of all L/C Obligations exceeds the Letter of
Credit Sublimit, in each case, Timken and/or the applicable Designated Borrower,
as applicable, shall, on such Determination Date, prepay Revolving Credit Loans
denominated in Committed Currencies and/or Cash Collateralize Letters of Credit
denominated in a Committed Currency in an aggregate amount equal to such excess.
If as of any Determination Date the Equivalent of the Outstanding Amount of all
Revolving Credit Loans and all L/C Obligations denominated in a Committed
Currency exceeds 105% of the Committed Currency Sublimit then in effect, Timken
and/or the applicable Designated Borrower, as applicable, shall, on such
Determination Date, prepay Revolving Credit Loans denominated in Committed
Currencies and/or Cash Collateralize Letters of Credit denominated in a
Committed Currency in an aggregate amount equal to the amount by which such
Outstanding Amount exceeds the Committed Currency Sublimit.
(o)Prepayments to Include Accrued Interest, Etc. All prepayments under this
Section 2.05 shall be applied to Loans in direct order of Interest Period
maturities, and shall be made together with (i) accrued and unpaid interest to
the date of such prepayment on the principal amount so prepaid and (ii) in the
case of any such prepayment of a Eurocurrency Rate Loan on a date other than the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.


2.06    Termination or Reduction of Commitments.
(p)Optional. Timken may, upon notice to the Paying Agent by Timken, terminate
the unused portions of the Letter of Credit Sublimit, the Committed Currency
Sublimit, the Committed L/C Currency Sublimit or the unused Commitments, or from
time to time permanently reduce the unused portions of the Letter of Credit
Sublimit, the Committed Currency Sublimit, the Committed L/C Currency Sublimit
or the unused Commitments; provided that (i) any such notice shall be received
by the Paying Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) Timken shall not terminate or reduce the unused portions of the
Letter of Credit Sublimit, the Committed Currency Sublimit, the Committed L/C
Currency Sublimit or the unused Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate


39

--------------------------------------------------------------------------------





Commitments, and (iv) if, after giving effect to any reduction of the Revolving
Credit Facility, the Letter of Credit Sublimit, the Swing Line Sublimit, the
Committed Currency Sublimit or the Committed L/C Currency Sublimit exceeds the
amount of the Revolving Credit Facility, such Letter of Credit Sublimit, Swing
Line Sublimit, Committed Currency Sublimit or Committed L/C Currency Sublimit
shall be automatically reduced by the amount of such excess; provided further
that such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by Timken (by notice to the Co-Administrative Agents on or prior to the
specified termination date) if such condition is not satisfied.
(q)Mandatory. If after giving effect to any reduction or termination of unused
Commitments under this Section 2.06, the Letter of Credit Sublimit, the
Committed Currency Sublimit, the Committed L/C Currency Sublimit or the Swing
Line Sublimit exceeds the amount of the Commitments, such sublimit shall be
automatically reduced by the amount of such excess.
(r)Application of Commitment Reductions; Payment of Fees. The Paying Agent will
promptly notify the Lenders of any termination or reduction of unused portions
of the Letter of Credit Sublimit, the Committed Currency Sublimit, the Committed
L/C Currency Sublimit or the unused Commitment under this Section 2.06. Upon any
reduction of unused Commitments, except as set forth in Sections 2.16, the
Commitment of each Lender shall be reduced by such Lender’s Pro Rata Share of
the amount by which the Commitments are reduced. All Facility Fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.


2.07    Repayment of Loans.
(a)Revolving Credit Loans. The applicable Borrower shall repay to the Paying
Agent for the ratable account of the Lenders on the Maturity Date the aggregate
principal amount of all Revolving Credit Loans of such Borrower outstanding on
such date.
(b)Swing Line Loans. Timken shall repay each Swing Line Loan on the earlier to
occur of (i) the date agreed to between Timken and the Swing Line Lender, but in
no event more than 30 days after such Loan is made and (ii) the Maturity Date.


2.08    Interest.
(a)Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal the Eurocurrency Rate for such
Interest Period plus the Applicable Rate for Eurocurrency Rate Loans; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Base Rate Loans; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to, at Timken’s option, (x)
the Base Rate plus the Applicable Rate for Base Rate Loans or (y) the LIBOR
Market Index Rate plus the Applicable Rate for LIBOR Market Index Rate Loans. To
the extent that any calculation of interest or any fee required to be paid under
this Agreement shall be based on (or result in) a calculation that is less than
zero, such calculation shall be deemed zero for purposes of this Agreement.
(b)If any amount of principal, interest or fees payable under any of Sections
2.03(h), 2.03(i) or 2.09 are not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Furthermore, upon the request of the Required Lenders, while
any Event of Default exists, Timken and/or any Designated Borrower, as
applicable, shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.09    Fees.


40

--------------------------------------------------------------------------------





In addition to certain fees described in Sections 2.03(h) and 2.03(i):
(s)Facility Fee. Timken shall pay to the Paying Agent for the account of each
Lender (except as otherwise provided in Section 2.16 with respect to Defaulting
Lenders) in accordance with its Pro Rata Share, a fee (the “Facility Fee”) equal
to, the Applicable Rate times the Aggregate Commitments (or, if the Aggregate
Commitments have been terminated, on the Outstanding Amount of all Loans and L/C
Obligations). The Facility Fee shall accrue at all times from the Closing Date
through the Maturity Date, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable in arrears on
the last Business Day of each March, June, September and December, and on the
Maturity Date. The Facility Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
(t)Other Fees.
(i)Timken shall pay to the Arrangers for their own respective accounts fees in
the amounts and at the times specified in the Bank of America Fee Letter, the
KeyBank Fee Letter and the JPMorgan Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
(ii)Timken shall pay to the Agents such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(u)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Paying Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(v)If, as a result of any restatement of or other adjustment to the financial
statements of Timken or for any other reason, Timken or the Lenders determine
that (i) the Consolidated Leverage Ratio as calculated by Timken as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, Timken
shall immediately and retroactively be obligated to pay to the Paying Agent for
the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Paying Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to Timken under the Bankruptcy
Code of the United States, automatically and without further action by the
Paying Agent, any Lender or the L/C Issuer), an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period. This paragraph
shall not limit the rights of any Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX.
Timken’s obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.
2.11    Evidence of Indebtedness.
(w)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Paying Agent in the
ordinary course of business. The accounts or records maintained by the Paying
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to any Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of each Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Paying Agent in respect of such matters, the
accounts and records of the Paying Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Paying Agent,
each Borrower shall execute and deliver


41

--------------------------------------------------------------------------------





to such Lender (through the Paying Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
(x)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Paying Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Paying Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Paying Agent shall control in the absence of manifest error.
(y)Entries made in good faith by the Paying Agent in the Register pursuant to
Section 2.11(b), and by each Lender in its account or accounts pursuant to
Section 2.11(a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrowers to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement and the other Loan Documents, absent
manifest error; provided that the failure of the Paying Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrowers under this Agreement and the other Loan Documents.
2.12    Payments Generally.
(z)Except as provided in Section 3.01 and Section 11.15, all payments to be made
by the Borrowers shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
(except with respect to principal of, interest on, and other amounts relating
to, Loans denominated in a Committed Currency) shall be made to the Paying
Agent, for the account of the respective Lenders to which such payment is owed,
at the Paying Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers with respect to principal of,
interest on, and other amounts relating to, Loans denominated in a Committed
Currency shall be made to the Paying Agent, for the account of the respective
Lenders to which such payment is owed, at the Payment Office in such Committed
Currency and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Paying Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Paying Agent after 2:00 p.m. shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.
(aa)If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurocurrency Rate Loans or LIBOR Market Index
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.
(ab)Unless Timken or any Lender has notified the Paying Agent, prior to the date
any payment is required to be made by it to the Paying Agent hereunder, that any
Borrower or such Lender, as the case may be, will not make such payment, the
Paying Agent may assume that such Borrower or such Lender, as the case may be,
has timely made such payment and may (but shall not be so required to), in
reliance thereon, make available a corresponding amount to the Person entitled
thereto. If and to the extent that such payment was not in fact made to the
Paying Agent in immediately available funds, then:
(i)if the applicable Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Paying Agent the portion of such assumed
payment that was made available to such Lender in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Paying Agent to such Lender to the
date such amount is repaid to the Paying Agent in immediately available funds at
the higher of (A) Federal Funds Rate from time to time in effect in the case of
Loans denominated in Dollars or (B) the cost of funds incurred by the Paying
Agent in respect of such amount in the case of Loans denominated in Committed
Currencies; and


42

--------------------------------------------------------------------------------





(ii)if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Paying Agent the amount thereof in immediately available
funds, together with interest thereon for the period from the date such amount
was made available by the Paying Agent to the applicable Borrower to the date
such amount is recovered by the Paying Agent (the “Compensation Period”) at a
rate per annum equal to the higher of (A) Federal Funds Rate from time to time
in effect in the case of Loans denominated in Dollars or (B) the cost of funds
incurred by the Paying Agent in respect of such amount in the case of Loans
denominated in Committed Currencies. If such Lender pays such amount to the
Paying Agent, then such amount shall constitute such Lender’s Loan included in
the applicable Borrowing in the case of Loans denominated in Dollars or (B) the
cost of funds incurred by the Paying Agent in respect of such amount in the case
of Loans denominated in Committed Currencies. If such Lender does not pay such
amount forthwith upon the Paying Agent’s demand therefor, the Paying Agent may
make a demand therefor upon Timken, and the Borrowers shall pay such amount to
the Paying Agent, together with interest thereon for the Compensation Period at
a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the Paying
Agent or the Borrowers may have against any Lender as a result of any default by
such Lender hereunder.
A notice of the Paying Agent to any Lender or Timken with respect to any amount
owing under this Section 2.12(c) shall be conclusive, absent manifest error.
(ac)If any Lender makes available to the Paying Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the applicable Borrower by the Paying
Agent because the conditions to the applicable Credit Extension set forth in
Article V are not satisfied or waived in accordance with the terms hereof, the
Paying Agent shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.
(ad)The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.05(b) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.05(b) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.05(b).
(ae)Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(af)Whenever any payment received by the Paying Agent under this Agreement or
any of the other Loan Documents is insufficient to pay in full all amounts due
and payable to the Agents and the Lenders under or in respect of this Agreement
and the other Loan Documents on any date, such payment shall be distributed by
the Paying Agent and applied by the Agents and the Lenders in the order of
priority set forth in Section 9.03. If the Paying Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Paying Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the sum of (A) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.
(ag)To the extent that the Paying Agent receives funds for application to the
amounts owing by any Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the
Paying Agent to distribute funds to the Lenders in accordance with the terms of
this Section 2.12, the Paying Agent shall be entitled to convert or exchange
such funds into Dollars or into a Committed Currency or from Dollars to a
Committed Currency or from a Committed Currency to Dollars, as the case may be,
to the extent necessary to enable the Paying Agent to distribute such funds in
accordance with the terms of this Section 2.12; provided that the Borrowers and
each of the Lenders hereby agree that the Paying Agent shall not be liable or
responsible for any loss, cost or expense suffered by any Borrower or such


43

--------------------------------------------------------------------------------





Lender as a result of any conversion or exchange of currencies affected pursuant
to this Section 2.12(h) or as a result of the failure of the Paying Agent to
effect any such conversion or exchange; and provided further that the Borrowers
agree to indemnify the Paying Agent and each Lender, and hold the Paying Agent
and each Lender harmless, for any and all losses, costs and expenses incurred by
the Paying Agent or any Lender for any conversion or exchange of currencies (or
the failure to convert or exchange any currencies) in accordance with this
Section 2.12(h).
2.13    Sharing of Payments.
If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations or
in Swing Line Loans held by it (excluding any amounts applied by the Swing Line
Lender to outstanding Swing Line Loans and excluding any amounts received by the
L/C Issuer and/or the Swing Line Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder), any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Paying Agent of
such fact, and (b) purchase from the other Lenders such participations in the
Loans made by them and/or such subparticipations in the participations in L/C
Obligations or Swing Line Loans held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided, however, that (x) if all or any portion of such excess payment
is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 11.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon and (y) the provisions of this Section shall not be
construed to apply to (A) any payment made by or on behalf of any Borrower
pursuant to and in accordance with the express terms of this Agreement or (B)
any payment obtained by a Lender pursuant to Section 2.16 or as consideration
for any assignment or participation pursuant to Section 11.07. The Borrowers
agree that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff, but subject to Section 11.09) with respect to
such participation as fully as if such Lender were the direct creditor of any
Borrower in the amount of such participation. The Paying Agent will keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
2.14    Committed Currency Borrowings.
(ah)Determination of Equivalents.
(i)The Paying Agent will determine the Equivalent amount on each of the
following dates: (i) the last Business Day of each calendar quarter, (ii) the
date a Request for Credit Extension is delivered to the Paying Agent with
respect to each Credit Extension issued or advanced that results in an
Outstanding Amount denominated in a Committed Currency, (iii) each date on which
any Outstanding Amount is due, (iv) each Interest Payment Date applicable
thereto, (v) the Honor Date with respect to each Letter of Credit denominated in
a Committed Currency, (vi) each date of an amendment of any such Letter of
Credit denominated in a Committed Currency having the effect of increasing the
amount thereof, (vii) any date on which an L/C Borrowing is deemed to have been
made with respect to a Letter of Credit denominated in a Committed Currency, and
(viii) any additional and more frequent dates as the Agents in their sole
discretion may, or at the direction of the Required Lenders shall, select from
time to time (each such date under clauses (i) through (viii), being a
“Determination Date”).
(ii)Such spot rates shall become effective as of such Determination Date and
shall be the spot rates employed in converting any amounts between the
applicable currencies until the next Determination Date to occur. Except for
purposes of financial statements delivered by Loan Parties


44

--------------------------------------------------------------------------------





hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Equivalent amount denominated in
Dollars as so determined by the Paying Agent.
(iii)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in a Committed
Currency, such amount shall be the relevant Equivalent of such Dollar amount
(rounded to the nearest unit of such Committed Currency, with 0.5 of a unit
being rounded upward), as determined by the Paying Agent.
(ai)Notification of Availability. If on any date on which a Revolving Credit
Loan denominated in a Committed Currency is requested to be made or continued,
in the event that the Committed Currency requested or elected by Timken to be
continued is not available to the Paying Agent, then the Paying Agent shall
notify Timken no later than 4:00 p.m., three Business Days prior to the proposed
Borrowing or proposed continuation.
(aj)Consequences of Non-Availability. If the Paying Agent notifies Timken
pursuant to Section 2.14(b) that the Committed Currency requested or elected by
Timken to be continued is not available, such notification shall (i) in the case
of any request for a Borrowing, revoke such request and (ii) in the case of any
continuation or conversion, result in the Eurocurrency Rate Loans denominated in
such Committed Currency being automatically converted into Eurocurrency Rate
Loans denominated in Dollars for a one month Interest Period on the last day of
the then current Interest Period with respect to such Eurocurrency Rate Loans
denominated in such Committed Currency.
(ak)Automatic Conversions. During the existence of an Event of Default, all
outstanding Loans denominated in a Committed Currency shall be redenominated and
converted into their Equivalent of Base Rate Loans in Dollars on the last day of
the Interest Period applicable to any such Loans.
2.15    Cash Collateral.
(a)Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) Timken shall be required to
provide Cash Collateral pursuant to Section 9.02(c), or (iv) there shall exist a
Defaulting Lender, Timken shall within one Business Day following any request by
the Paying Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)Grant of Security Interest. Timken, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Paying Agent, for the benefit of the Agents, the L/C Issuer and
the Lenders, and agrees to maintain, a first priority security interest in all
deposit accounts and all cash and balances deposited or held therein, and in all
proceeds of the foregoing, all as security for the obligations to which the Cash
Collateral may be applied pursuant to Section 2.15. If at any time the Paying
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Paying Agent or the L/C Issuer as herein provided or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, Timken will, promptly upon demand by the Paying Agent, deposit with, pay
or provide to the Paying Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Paying Agent, in the name
of Timken. Timken shall pay on demand therefor from time to time all customary
account opening, activity and other reasonable administrative fees and charges
in connection with the maintenance and disbursement of Cash Collateral.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


45

--------------------------------------------------------------------------------





(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations, and the security
interest in such Cash Collateral shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))), (ii) in the event Cash Collateral is provided pursuant
to Section 9.02(c), the cure or waiver of all Events of Default, or (iii) the
determination by the Paying Agent and the L/C Issuer that there exists excess
Cash Collateral; provided, however, the Person providing Cash Collateral and the
L/C Issuer may agree that Cash Collateral shall not be released but instead held
to support future anticipated Fronting Exposure or other obligations.
2.16    Defaulting Lender.
(al)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Paying Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise) or received by the Paying Agent from a Defaulting Lender pursuant to
Section 11.09 shall be applied at such time or times as may be determined by the
Paying Agent as follows: first, to the payment of any amounts owing by such
Defaulting Lender to the Paying Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.15; fourth, as Timken may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Paying Agent; fifth, if so determined by the Paying Agent and
Timken, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)Certain Fees.


46

--------------------------------------------------------------------------------





(A)The Defaulting Lender shall not be entitled to receive or accrue any fees
payable under Section 2.09(a) or any Letter of Credit Fee for any period during
which that Lender is a Defaulting Lender (and Timken shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
(B)With respect to any fee payable under Section 2.09(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, Timken shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv)Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Total Outstandings of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. Subject to Section 11.25, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, Timken
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.15.
(am)Defaulting Lender Cure. If Timken, the Co-Administrative Agents, Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Co-Administrative Agents will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Co-Administrative Agents may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans to be held on a pro rata basis by the Lenders in accordance with
their Pro Rata Share (without giving effect to Section 2.16(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of any Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
2.17    Designated Borrower.
(a)    Timken may at any time and from time to time, upon not less than 10
Business Days’ notice from Timken to the Co-Administrative Agents (or such
shorter period as may be agreed by the Co-Administrative Agents in their sole
discretion), designate any Foreign Subsidiary of Timken (an “Applicant
Designated Borrower”) as a Designated Borrower to receive Loans hereunder by
delivering to the Co-Administrative Agents (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit I (a “Designated Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Designated Borrower becoming entitled to utilize the credit
facilities provided for herein (i) the Co-Administrative Agents and the Lenders
must each agree in writing to such Designated Borrower becoming a Borrower
hereunder and (ii) the Co-Administrative Agent and the Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information (including, without limitation, all
documentation and other information with respect to such Designated Borrower
requested by any such Lender in order to comply with its obligations under
applicable “know your customer” and anti-money laundering rules and regulations,


47

--------------------------------------------------------------------------------





including the Patriot Act), in form, content and scope reasonably satisfactory
to the Co-Administrative Agents, as may be required by the Co-Administrative
Agents in their sole discretion, and Notes signed by such Designated Borrower to
the extent any Lenders so require. If the Co-Administrative Agents and each of
the Lenders agree that the Applicant Designated Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information and the fully executed Timken Guaranty Agreement, the
Co-Administrative Agents shall send a notice in substantially the form of
Exhibit J (a “Designated Borrower Notice”) to Timken and the Lenders specifying
the effective date upon which the Applicant Designated Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice may be submitted on behalf of such
Designated Borrower until the date five Business Days after such effective date.


(b)    The Obligations of each Borrower (including each Designated Borrower)
shall be several in nature. Notwithstanding anything in this Agreement or any
other Loan Document to the contrary, (i) the obligation of each Designated
Borrower, in its capacity as such, under this Agreement and the other Loan
Documents is several and not joint and (ii) each Designated Borrower shall not
have any liability for the payment of any Obligation other than the Designated
Borrower Obligations of such Designated Borrower.


(c)    Any Foreign Subsidiary of Timken that becomes the “Designated Borrower”
pursuant to this Section 2.17 hereby irrevocably appoints Timken as its agent
for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices and (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by Timken and the
Designated Borrowers acting singly, shall be valid and effective if given or
taken only by Timken, whether or not the Designated Borrowers join therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to Timken in accordance with the terms of this Agreement
shall be deemed to have been delivered to the applicable Designated Borrower.


(d)    Timken may from time to time, upon not less than 10 Business Days’ notice
from Timken to the Co-Administrative Agents (or such shorter period as may be
agreed by the Co-Administrative Agents in its sole discretion), terminate any
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Co-Administrative Agents will promptly notify the
Lenders of any such termination of such Designated Borrower’s status.


2.18    Amend and Extend Transactions.
(a)    Not more than once during the term of this Agreement, Timken may, by
written notice to the Co-Administrative Agents, request an extension (an
“Extension”) of the Maturity Date for one (1) additional year. Such notice shall
set forth (i) the amount of the Aggregate Commitments to be extended (which
shall be in minimum increments of $1,000,000 and a minimum amount of
$10,000,000), and (ii) the date on which such Extension is requested to become
effective (which shall be not less than ten (10) Business Days nor more than
sixty (60) days after the date of such request (or such longer or shorter
periods as the Co-Administrative Agents shall agree)). Each Lender shall be
offered (an “Extension Offer”) an opportunity to participate in such Extension
on a pro rata basis and on the same terms and conditions as each other Lender
pursuant to procedures established by, or reasonably acceptable to, the
Co-Administrative Agents. Any Lender approached to participate in such Extension
may elect or decline, in its sole discretion, to participate in such Extension.
If the aggregate principal amount of the Commitments (calculated on the face
amount thereof) in respect of which Lenders shall have accepted the Extension
Offer shall exceed the maximum aggregate principal amount of the Commitments
requested to be extended by Timken pursuant to such Extension Offer, then the
Commitments of Lenders shall be extended ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer.




48

--------------------------------------------------------------------------------





(b)    It shall be a condition precedent to the effectiveness of such Extension
that (i) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension,
giving effect to the Additional Credit Extension Amendment, (ii) the
representations and warranties of Timken contained in Article VI (other than
Sections 6.05(c), 6.06 and 6.09) or any other Loan Document, or which are
contained in any document furnished by Timken at any time under or in connection
herewith or therewith, shall be true and correct in all material respects
(except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as qualified thereby) on and as of the
date of such Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.18, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.01, (iii) the L/C Issuer and the Swing Line Lender
shall have consented to such Extension of the Commitments to the extent that
such Extension provides for the issuance of Letters of Credit or making of Swing
Line Loans at any time during the extended period and (iv) the terms of such
Extended Commitments shall comply with Section 2.18(c).


(c)    The terms of such Extension shall be determined by Timken and the
applicable extending Lenders and shall be set forth in an Additional Credit
Extension Amendment; provided, that, (i) the final maturity date of any Extended
Commitment shall be no earlier than the Maturity Date, (ii) there shall be no
scheduled amortization of the Extended Commitments, (iii) the Extended Loans
will rank pari passu in right of payment with the Loans being extended and the
borrowers and guarantors of the Extended Commitments shall be the same as the
borrowers and guarantors with respect to the Loans being extended, (iv) the
interest rate margin, rate floors, fees, original issue discounts and premiums
applicable to any Extended Commitments (and the Extended Loans thereunder) shall
be the same as those in effect immediately prior to such Extension, unless
Timken and the applicable extending Lender(s) agree to amend any such terms, and
(v) to the extent the terms of the Extended Commitments are inconsistent with
the terms set forth herein (except as set forth in clause (i) through (iv)
above), such terms shall be reasonably satisfactory to the Co-Administrative
Agents.


(d)    In connection with such Extension, Timken, the Co-Administrative Agents
and each applicable extending Lender shall execute and deliver to the
Co-Administrative Agents an Additional Credit Extension Amendment and such other
documentation, including opinions of counsel and other documentation consistent
with the conditions in Section 5.01, all to the extent reasonably requested by
the Co-Administrative Agents or the other parties to such Additional Credit
Extension Amendment. The Co-Administrative Agents shall promptly notify each
Lender as to the effectiveness of such Extension. Notwithstanding anything
herein to the contrary, such Additional Credit Extension Amendment may, without
the consent of any other Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate (but only to such
extent), in the reasonable opinion of the Co-Administrative Agents and Timken,
to implement the terms of any such Extension Offer, including any amendments
necessary to establish Extended Commitments as a new tranche of revolving
commitments and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Co-Administrative Agents and Timken
in connection with the establishment of such new tranche (including to preserve
the pro rata treatment of the extended and non-extended tranches and to provide
for the reallocation of any L/C Obligations or obligations under Swing Line
Loans upon the expiration or termination of the commitments under any tranche),
in each case on terms consistent with this Section 2.18.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(an)Any and all payments by the Borrowers to or for the account of any Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of each Agent and each
Lender, (1) taxes imposed on or measured by its overall net income, and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which such Agent or
such Lender, as the case may be, is organized or maintains a Lending Office, or
to which such Agent or such Lender has a present


49

--------------------------------------------------------------------------------





or former connection (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) and (2) any U.S.
federal withholding taxes imposed under FATCA (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If any
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to any Agent or any Lender, (i) the sum
payable by such Borrower shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Agent or such Borrower shall make such deductions, (iii) the Agent or
such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) such
Borrower shall furnish to the Paying Agent (which shall forward the same to such
Agent or such Lender, as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Paying Agent.
(ao)In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
(ap)Each Borrower agrees to indemnify each Agent and each Lender for (i) the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 3.01) paid
by, or required to be deducted or withheld from a payment to, such Agent and
such Lender and (ii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto. Payment under
this Section 3.01(d) shall be made within 30 days after the date such Lender or
such Agent makes a demand therefor. A certificate as to the amount of such
payment or liability delivered to Timken by a Lender (with a copy to the Paying
Agent), or by an Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
3.02    Illegality.
If any Lender reasonably determines that the introduction of or Change in Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the LIBOR Market Index
Rate or the Eurocurrency Rate in Dollars or any Committed Currency, or to
determine or charge interest rates based upon the Eurocurrency Rate or the LIBOR
Market Index Rate, then, on notice thereof by such Lender to Timken through the
Paying Agent, (i) any obligation of such Lender to make or continue LIBOR Market
Index Rate Loans, Eurocurrency Rate Loans in the applicable currency or to
convert Base Rate Loans to Eurocurrency Rate Loans in the applicable currency
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Paying Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Paying Agent and Timken that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) Timken shall,
upon demand from such Lender (with a copy to the Paying Agent), prepay or, if
applicable, convert all such LIBOR Market Index Rate Loans and Eurocurrency Rate
Loans of such Lender and/or Base Rate Loans as to which the interest rate is
determined with reference to with reference to clause (b) of the definition of
“Eurocurrency Rate,” as applicable, to Base Rate Loans as to which the rate of
interest is not determined with reference to the Eurocurrency Rate (or if any
such Eurocurrency Rate Loan is denominated in any Committed Currency, be
exchanged into an Equivalent amount of Dollars and be converted into a Base Rate
Loan as to which the rate of interest is not determined with reference to the
Eurocurrency Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such LIBOR Market Index Rate Loans
or Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Market Index Rate Loans or Eurocurrency
Rate Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBOR Market Index Rate or
the Eurocurrency Rate, the Paying Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency


50

--------------------------------------------------------------------------------





Rate component thereof until the Paying Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate or the LIBOR Market Index Rate.
Each Lender agrees to notify the Paying Agent and Timken in writing promptly
upon becoming aware that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Eurocurrency Rate or the LIBOR Market Index
Rate, as applicable. Notwithstanding the foregoing and despite the illegality
for such a Lender to make, maintain or fund LIBOR Market Index Rate Loans,
Eurocurrency Rate Loans or Base Rate Loans as to which the interest rate is
determined with reference to the Eurocurrency Rate, that Lender shall remain
committed to make Base Rate Loans and shall be entitled to recover interest at
the Base Rate (without giving effect to clause (c) thereof). Upon any such
prepayment or conversion, Timken shall also pay (or cause the applicable
Designated Borrower to pay) accrued interest on the amount so prepaid or
converted, but without liability under Section 3.05(a). Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.
3.03    Inability to Determine Rates.
(aq)If in connection with any request for a Loan or a conversion to or
continuation thereof, (i) the Co-Administrative Agents reasonably determine that
for any reason that (A) Dollar or other Committed Currency deposits are not
being offered to banks in the London interbank eurocurrency market or, in the
case of Euro deposits, the European interbank eurocurrency market for the
applicable amount and Interest Period of such Loan, or (B) (1) adequate and
reasonable means do not exist for determining the LIBOR Market Index Rate or the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or in connection with a Base Rate Loan and (2) the
circumstances described in Section 3.03(c)(i) do not apply (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Co-Administrative Agents
or the Required Lenders reasonably determine that for any reason the LIBOR
Market Index Rate or the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan or in connection with a LIBOR
Market Index Rate Loan or a Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Paying Agent
will promptly so notify Timken and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain LIBOR Market Index Rate or Eurocurrency Rate
Loans in the applicable currency or currencies shall be suspended (to the extent
of the affected LIBOR Market Index Rate Loans, Eurocurrency Rate Loans or
Interest Periods) and (y) in the event of a determination described in the
preceding sentence with respect to Base Rate Loans as to which the interest rate
is determined with reference to the Eurocurrency Rate, as applicable, shall be
suspended, in each case until the Paying Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, Timken may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBOR Market Index Rate Loans or Eurocurrency Rate Loans in the applicable
currency or currencies (to the extent of the affected LIBOR Market Index Rate
Loans, Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein and shall be entitled to recover
interest at the Base Rate (without giving effect to clause (c) thereof).
(ar)Notwithstanding the foregoing, if the Co-Administrative Agents have made the
determination described in clause (a)(i) of this Section, the Co-Administrative
Agents in consultation with Timken and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Co-Administrative Agents revoke the notice delivered with respect
to the Impacted Loans under clause (a)(i) of this Section, (2) the
Co-Administrative Agents or the Required Lenders notify the Co-Administrative
Agents and Timken that such alternative interest rate does not adequately and
fairly reflect the cost to the Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Co-Administrative Agents and Timken written notice thereof.
(as)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Co-Administrative Agents
determine (which determination shall be


51

--------------------------------------------------------------------------------





conclusive absent manifest error), or Timken or the Required Lenders notify the
Co-Administrative Agents (with, in the case of the Required Lenders, a copy to
Timken) that Timken or the Required Lenders (as applicable) have determined,
that:
(i)adequate and reasonable means do not exist for ascertaining LIBOR for the
applicable currency for any requested Interest Period because the LIBOR Screen
Rate for the applicable currency is not available or published on a current
basis and such circumstances are unlikely to be temporary; or
(ii)the administrator of the LIBOR Screen Rate for the applicable currency or a
Governmental Authority having jurisdiction over the Co-Administrative Agents has
made a public statement identifying a specific date after which LIBOR for the
applicable currency or the LIBOR Screen Rate for the applicable currency shall
no longer be made available, or used for determining the interest rate of loans
denominated in the applicable currency (such specific date, the “Scheduled
Unavailability Date”);
then, reasonably promptly after such determination by the Co-Administrative
Agents or receipt by the Co-Administrative Agents of such notice, as applicable,
the Co-Administrative Agents and Timken may amend this Agreement to replace
LIBOR for the applicable currency with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities denominated in the applicable currency
for such alternative benchmarks (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and
any such amendment shall become effective at 5:00 p.m. (New York time) on the
fifth (5th) Business Day after the Co-Administrative Agents shall have posted
such proposed amendment to all Lenders and Timken unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Co-Administrative
Agents written notice that such Required Lenders do not accept such amendment.
Such LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Co-Administrative Agents, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Co-Administrative Agents.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Co-Administrative Agents will promptly so notify Timken and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Market Index Rate Loans or Eurocurrency Rate Loans for the applicable
currency shall be suspended, (to the extent of the affected LIBOR Market Index
Rate Loans, Eurocurrency Rate Loans or Interest Periods), and (y) if the
applicable currency is Dollars, the Eurocurrency Rate component shall no longer
be utilized in determining the Base Rate. Upon receipt of such notice, Timken
may revoke any pending request for a Borrowing of, conversion to or continuation
of LIBOR Market Index Rate Loans or Eurocurrency Rate Loans denominated in the
applicable currency (to the extent of the affected LIBOR Market Index Rate
Loans, Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.
(at)If any Lender determines that as a result of the introduction of or any
Change in Law or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Loan the interest on which is determined by reference to the Eurocurrency
Rate or the LIBOR Market Index Rate or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) taxes excluded from the definition of “Taxes” set forth in Section 3.01,
and (iii) reserve requirements contemplated by Section 3.04(c)), then from time
to time upon demand of such Lender (with a copy of such demand to the Paying
Agent), Timken shall


52

--------------------------------------------------------------------------------





pay (or cause the applicable Designated Borrower to pay) to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction; provided, that such Lender shall be generally seeking, or intending
generally to seek, comparable compensation from similarly situated borrowers
under similar credit facilities (to the extent such Lender has the right under
such credit facilities to do so) in similar circumstances.
(au)If any Lender reasonably determines that the introduction of any Change in
Law regarding capital adequacy or liquidity or any change therein or in the
interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Paying Agent), Timken shall pay (or cause the applicable Designated Borrower to
pay) to such Lender such additional amounts as will compensate such Lender for
such reduction; provided, that such Lender shall be generally seeking, or
intending generally to seek, comparable compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender has the
right under such credit facilities to do so) in similar circumstances.
(av)Timken shall pay (or cause the applicable Designated Borrower to pay) to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBOR Market Index Rate Loan and each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided Timken shall have received
at least 15 days’ prior notice (with a copy to the Paying Agent) of such
additional interest from such Lender. If a Lender fails to give notice 15 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 15 days from receipt of such notice.
3.05    Funding Losses.
(aw)Upon demand of any Lender (with a copy to the Paying Agent) from time to
time, Timken shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:
(i)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(ii)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Timken; or
(iii)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by Timken pursuant to
Section 11.16;
excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. Timken shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
(ax)In addition to the rights of the Lenders set forth in Section 3.05(a), at
any time on or prior to the 180th day following the Closing Date, upon demand of
the Paying Agent, from time to time, Timken shall promptly compensate (or cause
the applicable Designated Borrower to compensate) the Paying Agent for and hold
the Paying Agent harmless from any loss, cost or expense incurred by it as a
result of any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of the syndication of the
Revolving Credit Facility.
(ay)For purposes of calculating amounts payable by Timken (or the applicable
Designated Borrower) to the Lenders or the Paying Agent under this Section 3.05,
each Lender shall be deemed to have funded each Eurocurrency Rate Loan made by
it at the Eurocurrency Rate for such Loan by a matching deposit


53

--------------------------------------------------------------------------------





or other borrowing in the London interbank Eurocurrency market for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.
3.06    Matters Applicable to All Requests for Compensation.
(az)A certificate of any Agent or any Lender claiming compensation under this
Article III and setting forth a statement of reasons for such demand and the
calculation of such additional amount or amounts to be paid to it hereunder in
reasonable detail, and shall be conclusive in the absence of manifest error;
provided, however, that no Agent or Lender may seek compensation under this
Article III more than 60 days after such Agent or Lender had actual knowledge
that such amount or amounts were payable under this Article III. In determining
such amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.
(ba)Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, Timken may replace such Lender in accordance with Section 11.16.
3.07    Survival.
All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV
[RESERVED]


ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Conditions of Initial Credit Extension.
The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
(bb)The Co-Administrative Agents’ receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of Timken, if
applicable, each dated such date (or, in the case of certificates of
governmental officials, a recent date before such date) and each in form and
substance satisfactory to the Co-Administrative Agents and the Lenders:
(i)executed counterparts of this Agreement, sufficient in number for
distribution to each Agent, each Lender and Timken;
(ii)a Note executed by Timken in favor of each Lender requesting a Note;
(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of Timken as the
Co-Administrative Agents and the Lenders may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which Timken is a party or is to be a party;
(iv)such documents and certifications as the Co-Administrative Agents and the
Lenders may reasonably require to evidence that Timken is duly organized or
formed, and that Timken is validly existing and in good standing in its
jurisdiction of organization;
(v)a favorable opinion of Jones Day, counsel to Timken, addressed to the
Co-Administrative Agents and each Lender, in form and substance reasonably
satisfactory to the Co-Administrative Agents;
(vi)a certificate of a Responsible Officer of Timken either (A) attaching copies
of all consents, licenses and approvals required in connection with the
execution, delivery and performance by Timken and the validity against Timken of
the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
(vii)a certificate signed by a Responsible Officer of Timken certifying (A) that
the conditions specified in Sections 5.02(a) and (b) have been satisfied and (B)
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect;


54

--------------------------------------------------------------------------------





(viii)a certificate attesting to the Solvency of Timken and its Subsidiaries on
a consolidated basis, after giving effect to the consummation of the transaction
contemplated hereby, from Timken’s Chief Financial Officer;
(ix)(A) Upon the reasonable request of any Lender made at least ten (10) days
prior to the Closing Date, Timken shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least three (3) days prior to the Closing Date, and
(B) at least three (3) days prior to the Closing Date, if any Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver, to each Lender that so requests, a Beneficial Ownership Certification;
and
(x)such other assurances, certificates, documents, consents or opinions as the
Co-Administrative Agents may reasonably require.
(bc)All fees required to be paid by Timken in connection with the Loan Documents
on or before the Closing Date shall have been paid in full.
(bd)All accrued reasonable expenses of the Co-Administrative Agents and the
Lenders, including, without limitation, Attorney Costs for which Timken has
received a reasonably detailed invoice at least 5 days prior to the Closing
Date, shall have been paid in full.
(be)The absence of any action, suit, investigation or proceeding pending or, to
the knowledge of Timken, threatened in any court or before any arbitrator or
Governmental Authority that (i) could reasonably be expected to materially and
adversely affect Timken and its Subsidiaries, (ii) purports to adversely affect
the ability of Timken to perform its obligations under the Loan Documents, or
(iii) purports to affect the legality, validity or enforceability of any Loan
Document.
(bf)There shall not have occurred a material adverse change in the business,
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of Timken and its Subsidiaries taken as a whole since December 31,
2018.
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Co-Administrative Agents
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


5.02    Conditions to all Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:
(bg)The representations and warranties of Timken contained in Article VI (other
than Sections 6.05(c), 6.06 and 6.09) or any other Loan Document, or which are
contained in any document furnished by Timken at any time under or in connection
herewith or therewith, shall be true and correct in all material respects
(except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as qualified thereby) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 5.02, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.01.
(bh)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(bi)The Paying Agent and, if applicable, the Appropriate L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


55

--------------------------------------------------------------------------------





(bj)If the Request for Credit Extension is made by or on behalf of any
Designated Borrower, then the conditions of Section 2.17 to the designation of
such Designated Borrower shall have been met to the satisfaction of the
Co-Administrative Agents.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by Timken shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and 5.02(b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTIVCLE VI
REPRESENTATIONS AND WARRANTIES
Timken represents and warrants to the Agents and the Lenders that:
6.01    Existence, Qualification and Power; Compliance with Laws.
Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
6.02    Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party are within such Loan Party’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (except for any Liens
that may arise under the Loan Documents) under, or require any payment to be
made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) except as would not be reasonably likely to have a Material
Adverse Effect, any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) except as would not be reasonably likely to have a Material Adverse
Effect, violate any Law.
6.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person (other than
filings under the Securities Exchange Act of 1934 and the rules and regulations
of the SEC promulgated thereunder) by any Loan Party is necessary or required in
connection with the execution, delivery or performance by, or enforcement or
exercise of rights or remedies against, any Loan Party of this Agreement or any
other Loan Document, except for those that have already been obtained.
6.04    Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar or laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity.
6.05    Financial Statements; No Material Adverse Effect.
(bk)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
financial condition of Timken and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness


56

--------------------------------------------------------------------------------





and other liabilities, direct or contingent, of Timken and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness, to the extent required by GAAP.
(bl)The unaudited consolidated financial statements of Timken and its
Subsidiaries dated March 31, 2019, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) have been prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the financial
condition of Timken and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(bm)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
6.06    Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Timken, threatened at law, in equity, in arbitration or before any
Governmental Authority, by or against Timken or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or (b) either individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.
6.07    No Default.
Neither Timken nor any Subsidiary is in default under or with respect to any
Contractual Obligation where such default, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
6.08    Ownership of Property.
Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary and used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
6.09    Environmental Compliance.
Except as otherwise set forth on Schedule 6.09, Timken and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and known Environmental Liabilities on their respective
businesses, operations and properties, and as a result thereof Timken has
reasonably concluded that such Environmental Laws and known Environmental
Liabilities, could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
6.10    Taxes.
Timken and its Subsidiaries have filed all Federal and material state income tax
returns and other material tax returns and reports required to be filed, and
have paid all Federal, material state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against Timken or any Subsidiary that would,
if made, have a Material Adverse Effect. As of the Closing Date, neither any
Loan Party nor any of its Subsidiaries is party to any tax sharing agreement,
except for (i) tax sharing agreements solely among any of the Loan Parties and
(ii) the tax sharing agreement by and between Timken and TimkenSteel Corporation
dated June 30, 2014.
6.11    Pension Plans.
(bn)Except as set forth on Schedule 6.11 hereto, (i) neither Timken nor any Loan
Party has incurred any withdrawal liability (within the meaning of Part 1 of
Subtitle E of Title IV of ERISA) with respect to any Multiemployer Plan, (ii) no
Loan Party has incurred any liability under Section 502(i) of ERISA or Section
4975 of the Code with respect to the Plans, (iii) no ERISA Event has occurred
and neither Timken nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event, (iv) neither Timken nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA,


57

--------------------------------------------------------------------------------





would result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan, (v) neither Timken nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA, (vi)
each Plan is in material compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws, (vii) each Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Code or an application for such a letter is currently being
processed by the IRS, (viii) Timken and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained, except, with respect to
subsections (i) through (viii) above, as would not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
(bo)There are no pending or, to the knowledge of Timken, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could be reasonably be expected to have a Material Adverse Effect.
(bp)Timken represents and warrants as of the Closing Date that Timken is not and
will not be using “plan assets” (within the meaning of 29 C.F.R. § 2510.3-101,
as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments.
6.12    Margin Regulations; Investment Company Act.
(bq)Timken is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(br)None of Timken, any Person Controlling Timken, or, after the Springing
Guaranty Date, any Guarantor is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
6.13    Disclosure.
As of the Closing Date, no written report, financial statement, certificate or
other information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information provided by Timken or that is otherwise
described on Schedule 6.13, Timken represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
6.14    Compliance with Laws.
Each Loan Party and each Subsidiary is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
6.15    OFAC.
Neither Timken, nor any of its Subsidiaries, nor, to the knowledge of Timken and
its Subsidiaries, any director, officer, controlled affiliate or representative
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently an individual or entity with whom
dealings are prohibited under any Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals or any other replacement official publication of
such list or (iii) located, organized or resident in a Designated Jurisdiction.


6.16    Anti-Corruption Laws.
Timken and its Subsidiaries have conducted their businesses in material
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote compliance with such laws.


58

--------------------------------------------------------------------------------







6.17    EEA Financial Institution.
No Loan Party is an EEA Financial Institution.


6.18    Beneficial Ownership Certification.
As of the Closing Date, to the knowledge of the Borrowers, the information
included in any Beneficial Ownership Certification, if applicable, is true and
correct in all respects.


ARTICLE VII
AFFIRMATIVE COVENANTS
Until such time as the Obligations have been Fully Satisfied, Timken shall, and
shall (except in the case of the covenants set forth in Sections 7.01, 7.02 and
7.03) cause each Subsidiary to:
7.01    Financial Statements.
Deliver to each Agent and each Lender, in form and detail satisfactory to the
Co-Administrative Agents:
(bs)as soon as available, but in any event within 90 days after the end of each
fiscal year of Timken, a consolidated balance sheet of Timken and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of either a Pre-Approved
Accounting Firm or another independent certified public accountant of nationally
recognized standing selected by Timken and reasonably acceptable to the Required
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit; and
(bt)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Timken, a consolidated
balance sheet of Timken and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of Timken’s fiscal year then ended, all in reasonable detail and certified by a
Responsible Officer of Timken as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of Timken and its
Subsidiaries, which shall have been prepared in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.
In lieu of furnishing to the Paying Agent paper or electronic copies of the
documents required to be delivered pursuant to Sections 7.01(a) and 7.01(b), to
the extent such documents are filed with the SEC, the documents shall be deemed
to have been delivered on the date on which Timken posts such documents on its
website or on the SEC’s EDGAR system.  Notwithstanding the foregoing, Timken
shall deliver paper or electronic copies of such documents to any Lender that
requests Timken to deliver such paper or electronic copies. 
7.02    Certificates; Other Information.
Deliver to the Paying Agent (who will make available to the Lenders), in form
and detail satisfactory to the Co-Administrative Agents:
(bu)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and 7.01(b), a duly completed Compliance Certificate signed by
a Responsible Officer of Timken;
(bv)copies of all annual, regular, periodic and special reports and registration
statements which Timken have filed with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any Governmental Authority that may be
substituted therefor;
(bw)promptly following any request therefor, information and documentation
reasonably requested by any Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation; and


59

--------------------------------------------------------------------------------





(bx)promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as any Agent or any Lender may from time to time
reasonably request.
In lieu of furnishing to the Paying Agent paper or electronic copies of the
documents required to be delivered pursuant to Section 7.02(b), to the extent
such documents are filed with the SEC or posted on Timken’s website, the
documents shall be deemed to have been delivered on the date on which Timken
posts such documents on its website or on the SEC’s EDGAR system.
Notwithstanding the foregoing, Timken shall deliver paper or electronic copies
of such documents to any Lender that requests Timken to deliver such paper or
electronic copies.


Notwithstanding anything contained herein, in every instance Timken shall be
required to provide electronic copies of the Compliance Certificates required by
Section 7.02(a) to the Paying Agent (who will make such copies available to the
Lenders). Except for such Compliance Certificates, the Co-Administrative Agents
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Timken with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.


Timken hereby acknowledges that (a) the Agents and/or Affiliates thereof will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of Timken hereunder (collectively, the “Borrower
Materials”) by posting Timken Materials on IntraLinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to Timken or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Person’s securities. Timken hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Timken shall be deemed to have authorized the Agents, any Affiliate
thereof, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although the parties acknowledge
that such information may still be sensitive and/or proprietary) with respect to
Timken or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Agents and any Affiliate thereof shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated as “Public Side Information.” For
purposes of clarification, (i) any materials not marked “PUBLIC” shall be deemed
to be material non-public information and (ii) notwithstanding the foregoing,
Timken shall be under no obligation to mark any particular Borrower Materials
“PUBLIC.”


7.03    Notices.
Promptly after a Responsible Officer has knowledge thereof, notify each Agent
and each Lender:
(by)of the occurrence of any Default or Event of Default; and
(bz)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.
Each notice pursuant to subparts (a) and (b) of this Section 7.03 shall be
accompanied by a statement of a Responsible Officer of Timken setting forth
details of the occurrence referred to therein and stating what action Timken has
taken and proposes to take with respect thereto.
7.04    [Reserved]
7.05    Preservation of Existence, Etc.
(ca)Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04 or 8.05; and (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.


60

--------------------------------------------------------------------------------





7.06    Maintenance of Properties.
(cb)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty and condemnation events excepted, except to
the extent that the continued maintenance of such property is no longer
economically desirable as determined in good faith by Timken; and
(cc)make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
7.07    Maintenance of Insurance.
Maintain insurance with reputable insurance companies or maintain a
self-insurance program, with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.
7.08    Compliance with Laws.
Comply in all material respects with the requirements of all Laws (including
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
7.09    Books and Records.
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of Timken
or such Subsidiary, as the case may be.
7.10    Inspection Rights.
Within ten Business Days of delivery of the notice referred to below, permit
representatives and independent contractors of each Agent and each Lender to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours, upon reasonable advance notice to Timken; provided, however,
that unless an Event of Default has occurred and is continuing at the time such
inspection commences, (a) only the Co-Administrative Agents on behalf of the
Lenders may exercise such inspection rights and (b) the Co-Administrative Agents
shall not exercise such rights more often than one time during any calendar
year.
7.11    Use of Proceeds.
Use the proceeds of the Credit Extensions (a) for working capital, capital
expenditures, Permitted Acquisitions and other lawful corporate purposes, (b) to
refinance the Existing Credit Agreement and (c) at Timken’s discretion, to repay
that certain Credit Agreement, dated as of September 18, 2017, among Timken and
Timken Global Treasury, the lenders party thereto and KeyBank, as administrative
agent, in each case, not in contravention of any Law or of any Loan Document.
7.12    Covenant to Guarantee Obligations.
At any time following the Springing Guaranty Date, Timken shall, at Timken’s
expense:


(i)cause all Material Subsidiaries (other than (x) a special purpose entity
established to facilitate a securitization or other financing of accounts
receivable or other assets of any Loan Party otherwise permitted hereunder (each
a “Receivables Subsidiary” or (y) any Excluded Subsidiary) within 60 days after
the Springing Guaranty Date, to duly execute and deliver to the
Co-Administrative Agents a Subsidiary Guaranty Agreement in substantially the
same form as Exhibit G, Guaranteeing the other Loan Parties’ obligations under
the Loan Documents,
(ii)upon (x) the formation or acquisition of any new direct or indirect Domestic
Subsidiary by any Loan Party that is a Material Subsidiary or (y) any existing
direct or indirect Domestic Subsidiary of any Loan Party becoming a Material
Subsidiary (for purposes of this clause (ii) as determined by


61

--------------------------------------------------------------------------------





the financial statements delivered pursuant to Section 7.01(a) and (b)), cause
such Material Subsidiary (other than (x) a Receivables Subsidiary or (y) any
Excluded Subsidiary) within 30 days after such formation or acquisition or
becoming a Material Subsidiary, and cause each direct and indirect parent of
such Material Subsidiary (if it has not already done so), to duly execute and
deliver to the Co-Administrative Agents a Joinder Agreement in substantially the
same form as Exhibit F, guaranteeing the other Loan Parties’ obligations under
the Loan Documents, and
(iii)within 60 days after such formation or acquisition or becoming a Material
Subsidiary, deliver to the Co-Administrative Agents, upon the request of the
Co-Administrative Agents in their sole discretion, a signed copy of a favorable
opinion, addressed to the Co-Administrative Agents and the Lenders, of counsel
for the Loan Parties reasonably acceptable to the Co-Administrative Agents
relating to the matters described in clause (a) above, including any such
Subsidiary Guaranty Agreement or Joinder Agreement, as applicable, being legal,
valid and binding obligations of each Loan Party party thereto enforceable in
accordance with its terms;
provided, however, that, notwithstanding anything in any Loan Document to the
contrary, in no event will any Excluded Subsidiary or Receivables Subsidiary be
required to provide a Subsidiary Guaranty Agreement or Joinder Agreement under
any Loan Document.
7.13    [Reserved]
7.14    Further Assurances.
Promptly upon request by any Co-Administrative Agent, or any Lender through any
Co-Administrative Agent, (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as any Agent, or any
Lender through any Co-Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the purposes of the Loan Documents.
7.15    Anti-Corruption Laws.
Conduct its businesses in material compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 any other similar
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote compliance with such laws.
ARTICLE VIII
NEGATIVE COVENANTS
Until such time as the Obligations have been Fully Satisfied, Timken shall not,
nor shall it permit any Subsidiary to, directly or indirectly:
8.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned (but not leased) or hereafter acquired
(but not leased), other than the following:
(cd)Liens existing as of the Closing Date, that are listed on Schedule 8.01 and
any renewals or extensions thereof, provided that the property covered thereby
is not changed and the amount not increased or the direct or any contingent
obligor changed and if such Lien is a Lien securing Priority Debt, any renewal
or extension of the obligations secured or benefited thereby is not prohibited
by Section 8.03;
(ce)Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(cf)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
(cg)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


62

--------------------------------------------------------------------------------





(ch)deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(ci)easements, rights-of-way, zoning restrictions, other restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(cj)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;
(ck)Liens on or transfers of accounts receivable and contracts, and instruments
and other assets related thereto arising in connection with the sale of such
accounts receivable pursuant to Section 8.05(g);
(cl)Liens securing any Indebtedness of Timken and its Subsidiaries that is not
prohibited by Section 8.03;
(cm)Liens, if any, in favor of the L/C Issuer and/or the Swing Line Lender to
Cash Collateralize or otherwise secure the obligations of a Defaulting Lender to
fund risk participations hereunder;
(cn)Liens securing Indebtedness of a Subsidiary owing to any Loan Party;
(co)Liens on any property owned by Timken or any Subsidiary, in favor of the
United States or any state thereof, or any department, agency or instrumentality
or political subdivision of the United States or any State thereof, or in favor
of any other country, or any political subdivision thereof, to secure partial,
progress, advance or other payments pursuant to any contract or statute or to
secure any Indebtedness incurred for the purpose of financing all or any part of
the purchase price or the cost of construction of the property subject to the
Lien;  
(cp)Liens incidental to the conduct of Timken’s or any Subsidiary’s business or
the ownership of such entity’s assets which (i) do not secure Indebtedness and
(ii) do not in the aggregate materially detract from the value of the assets of
Timken and its Subsidiaries, taken as a whole, or materially impact the use
thereof in the operation of such entity’s business; and
(cq) pledges or deposits to secure public or statutory obligations or to secure
performance in connection with tenders, leases of real property, or bids of
contracts and pledges or deposits made in the ordinary course of business for
similar purposes.
8.02    Acquisitions and Joint Ventures.
(cr)Purchase or acquire all of the Equity Interests in, or all or substantially
all of the property and assets of, any Person (other than any Subsidiary of
Timken) that, upon the consummation thereof, will be wholly owned directly by
Timken or one or more of its wholly owned Subsidiaries (including, without
limitation, as a result of a merger or consolidation) except any such purchase
or acquisition made pursuant to this Section 8.02(a) so long as:
(i)the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall not be substantially
different than the lines of business currently conducted by Timken and its
Subsidiaries or any business reasonably related or incidental thereto; and
(ii)(A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing, (B) Timken shall be in compliance with the covenants
set forth in Section 8.11 on a Pro Forma Basis after giving effect to such
purchase or acquisition and (C) if the total cash and non-cash consideration
(including earn-outs, hold-backs and other deferred payment of consideration)
paid or to be paid for any such purchase or acquisition exceeds $200,000,000,
Timken shall provide to the Co-Administrative Agents a certificate signed by a
Responsible Officer of Timken demonstrating such compliance required pursuant to
clause (B) herein.
(cs)Make Investments in joint ventures (other than any Subsidiaries) except (i)
such Investments existing as of the Closing Date and (ii) such Investments by
Timken and its Subsidiaries not otherwise permitted under this Section 8.02(b);
provided that, in the case of Investments described in clause (b)(ii), (1) the
aggregate amount of such Investments made during any fiscal year in such joint
ventures pursuant to this clause (b)(ii) shall not exceed $150,000,000 for such
fiscal year and (2) no Default or Event of Default shall have occurred and be
continuing before and immediately after giving effect to any such Investment.


63

--------------------------------------------------------------------------------





8.03    Indebtedness.
Create, incur, assume or suffer to exist any Priority Debt except:
(ct)Priority Debt at any one time outstanding not to exceed seventeen percent
(17%) of total assets of Timken and its Subsidiaries on a consolidated basis;
(cu)Indebtedness of Foreign Subsidiaries in respect of working capital
facilities in an aggregate principal amount not to exceed $75,000,000;
(cv)(i) Indebtedness of the Receivables Subsidiaries incurred in connection with
the sale of accounts receivable and related assets pursuant to Section 8.05(g)
so long as the aggregate principal amount of Indebtedness of all Receivables
Subsidiaries relating thereto (exclusive of Indebtedness incurred pursuant to
clause (ii) below) does not exceed $150,000,000 at any time and (ii)
Indebtedness of the Receivables Subsidiaries to any Subsidiary incurred in
connection with the Receivables Facility for the purchase of accounts receivable
and related assets; and
(cw)obligations (contingent or otherwise) of Timken or any Subsidiary existing
or arising under any Swap Contract designed to hedge against fluctuations in
interest rates or foreign exchange rates incurred in the ordinary course of
business and consistent with prudent business practice.
8.04    Fundamental Changes.
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of the assets of any Loan Party or any Subsidiary (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:
(cx)any Subsidiary may merge with (i) Timken, provided that Timken shall be the
continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that, after the Springing Guaranty Date, when any Guarantor is merging
with another Subsidiary that is not a Guarantor, the Guarantor shall be the
continuing or surviving Person or the continuing or surviving Person shall
promptly thereafter become a Guarantor;
(cy)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Timken or to another Subsidiary; provided
that, after the Springing Guaranty Date, if the transferor in such a transaction
is a Guarantor, then the transferee must either be Timken or a Guarantor or the
transferee shall promptly thereafter become a Guarantor;
(cz)in connection with any acquisition permitted under Section 8.02, any
Subsidiary of Timken may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided that the
Person surviving such merger shall be a wholly owned Subsidiary of Timken;
(da)any Disposition permitted by Section 8.05; and
(db)any Subsidiary that is not a Material Subsidiary may dissolve or liquidate;
provided, however, that in each case, immediately after giving effect thereto,
in the case of any such merger to which Timken is a party, Timken is the
surviving corporation.
8.05    Dispositions.
Make any Disposition or enter into any agreement to make any Disposition,
except:
(dc)Dispositions of surplus, obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(dd)Dispositions of inventory in the ordinary course of business;
(de)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(df)Dispositions of property by any Subsidiary to Timken or to a wholly-owned
Subsidiary;
(dg)Dispositions permitted by Section 8.04;
(dh)Dispositions by Timken and its Subsidiaries not otherwise permitted under
this Section 8.05; provided that (i) at the time of such Disposition, no Default
or Event of Default shall exist or would result from such Disposition, (ii)
Timken shall be in compliance with the covenant set forth in Section 8.11(a) on
a Pro Forma Basis after giving effect to any such Disposition and (iii) if the
net book value of the assets sold,


64

--------------------------------------------------------------------------------





leased or otherwise Disposed of in any such Disposition exceeds $200,000,000,
Timken shall provide to the Co-Administrative Agents a certificate signed by a
Responsible Officer of Timken demonstrating such compliance required pursuant to
clause (ii) herein;
(di)the limited recourse sale of accounts receivable and related assets in
connection a transaction permitted by Section 8.03(c) (the “Receivables
Facility”);
(dj)Dispositions of cash or Cash Equivalents for purposes not otherwise
prohibited under this Agreement or under any other Loan Document; and
(dk)so long as no Default or Event of Default shall occur and be continuing, the
grant of any option or other right to purchase any asset in a transaction that
would be permitted under the provisions of Section 8.05(f);
provided, however, that any Disposition pursuant to Section 8.05(a) through
Section 8.05(h) shall be for fair value as determined by Timken or the
applicable Subsidiary in its reasonable business judgment.
8.06    [Reserved]
8.07    Change in Nature of Business.
Engage in any material line of business that is not of the same general type as
those lines of business conducted by Timken and its Subsidiaries on the Closing
Date or any business reasonably related, complementary or incidental thereto.
8.08    Transactions with Affiliates.
Except as otherwise specifically permitted in this Agreement, enter into any
material transaction with any Affiliate of Timken, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Timken or such Subsidiary as would be obtainable
by Timken or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, except (i) transactions
between or among Timken and its Subsidiaries or any entity that becomes a
Subsidiary as a result of such transaction, (ii) the transactions identified on
Schedule 8.08 (iii) transactions relating to the Receivables Facility (iv)
issuances of Equity Interests of Timken to the extent otherwise permitted by
this Agreement, (v) employment and severance arrangements between Timken and its
Subsidiaries and their respective officers and employees in the ordinary course
of business, (vi) payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, members of the Board of Directors,
officers and employees of Timken and its Subsidiaries in the ordinary course of
business, and (vii) any payments to or from, and transactions with any joint
venture in the ordinary course of business (including, without limitation, any
cash management activities related thereto).
8.09    [Reserved]
8.10    Use of Proceeds.
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose, in each case of the
foregoing, in any manner that would violate Regulation U, or X of the FRB.
8.11    Financial Covenants.
(dl)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time to be greater than 3.50 to 1.0; provided that, following the consummation
of a Qualified Acquisition and receipt by the Co-Administrative Agents of a
Leverage Increase Notice, the Consolidated Leverage Ratio shall not be greater
than 4.50 to 1.0 during such Leverage Increase Period; provided further that,
after the occurrence of any Leverage Increase Period, the Consolidated Leverage
Ratio shall be no greater than 3.50 to 1.0 as of the end of at least one fiscal
quarter before a subsequent Leverage Increase Period may be permitted to
commence; provided, further, that if the proposed Qualified Acquisition would
result in a pro forma non-investment grade rating from S&P and/or Moody’s
(giving effect to the rules of construction set forth in the proviso of the
definition of “Debt Rating”), then the maximum Consolidated Leverage Ratio
permitted during the Leverage Increase Period shall be limited to 4.00 to 1.0.
(dm)Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio at any time to be less than or equal to 3.00 to 1.0.
8.12    Sanctions.


65

--------------------------------------------------------------------------------





Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other
manner, in each case as would result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.
8.13    Anti-Corruption Laws.
Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977 or
cause a material breach of any other similar anti-corruption legislation in
other jurisdictions, including the UK Bribery Act 2010.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default.
Any of the following shall constitute an Event of Default:
(dn)Non-Payment. Any Borrower, as applicable, fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any commitment or other fee
due hereunder or (iii) within ten days after written notice thereof, any other
amount due hereunder; or
(do)Specific Covenants. Timken fails to perform or observe any term, covenant or
agreement contained in (i) any of Section 7.03, 7.05, 7.11 or 7.12, or Article
VIII or (ii) any of Section 7.01(a) or (b) or 7.02(a) and such failure continues
for 10 days after the earlier of the date on which (i) a Responsible Officer of
Timken has knowledge of such failure or (ii) notice is given from the Paying
Agent to Timken at the request of the Required Lenders that Timken is to remedy
the same; or
(dp)Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 9.01(a) or 9.01(b)) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of the date on which (i) a Responsible
Officer of Timken has knowledge of such failure or (ii) notice is given from the
Paying Agent to Timken at the request of the Required Lenders that Timken is to
remedy the same; or
(dq)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Timken or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
(dr)Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due and payable after giving effect to any applicable grace period
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness to cause,
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from any event of default under such Swap Contract as to
which Timken or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) and the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
(ds)Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application


66

--------------------------------------------------------------------------------





or consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or
(dt)Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
(du)Judgments. There is entered against any Loan Party or any Material
Subsidiary a final and non-appealable judgment or order of any court for the
payment of money in an aggregate amount exceeding the Threshold Amount, (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage); or
(dv)ERISA. Except as is not reasonably expected to result in a Material Adverse
Effect: (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or is reasonably expected to result in
liability of Timken under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of the Threshold Amount, or
(ii) Timken or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or
(dw)Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
(dx)Change of Control. There occurs any Change of Control.
9.02    Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Co-Administrative Agents
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(dy)declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(dz)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Timken;
(ea)require that Timken Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and
(eb)exercise on behalf of themselves, the other Agents and the Lenders all
rights and remedies available to them, the other Agents and the Lenders under
the Loan Documents or applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Timken to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of any
Agent or any Lender.
9.03    Application of Funds.
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as


67

--------------------------------------------------------------------------------





set forth in the proviso to Section 9.02), any amounts received on account of
the Obligations shall, subject to the provisions of Sections 2.15 and 2.16, be
applied by the Paying Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including Attorney Costs and amounts payable under Article III) payable to the
Agents in their capacities as such ratably among them in proportion to the
amounts described in this clause First payable to them;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings and fees, premiums and scheduled
periodic payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Swap Bank, ratably among the Lenders (and, in the
case of such Swap Contracts, Swap Banks) and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Swap Bank, (c) payments of amounts
due under any Treasury Management Agreement between any Loan Party and any
Treasury Management Bank and (d) the Paying Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of such Swap Contracts and Treasury Management Agreements, Swap
Banks or Treasury Management Banks, as applicable) and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the Agents and
the Lenders on such date, ratably based upon the respective aggregate amounts of
all such Obligations owing to the Agents and the Lenders on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Timken or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
ARTICLE X
AGENTS
10.01    Appointment and Authority.
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America and KeyBank to act on its behalf as the Agents hereunder and under the
other Loan Documents and authorizes each Agent to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agents, the Lenders and the L/C Issuer, and neither Timken nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Co-Administrative Agents is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.


68

--------------------------------------------------------------------------------





Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
10.02    Rights as a Lender.
The Persons serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Persons serving as an Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
10.03    Exculpatory Provisions.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and their duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, each
Agent and its Related Parties:
(ec)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ed)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law;
and
(ee)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as such Agent or any
of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 9.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice in writing describing such Default is given to such
Agent by Timken, a Lender, the L/C Issuer or another Agent.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
10.04    Reliance by Agents.
The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agents also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, each Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless such Agent shall have received notice to the
contrary


69

--------------------------------------------------------------------------------





from such Lender or the L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for the Loan Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
10.05    Delegation of Duties.
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent. Any Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as an Agent.
10.06    Removal and Resignation of Agents.
(a)    Any Agent may at any time give notice of its resignation to the Lenders,
the L/C Issuer and Timken. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right (with, so long as no Default or Event of
Default exists, the consent of Timken, which shall not be unreasonably withheld
or delayed) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States or another entity a material business of which is or will be providing
administrative agency services. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (the
“Resignation Effective Date”) , then the retiring Agent may on behalf of the
Lenders and the L/C Issuer (with, so long as no Default or Event of Default
exists, the consent of Timken, which shall not be unreasonably withheld or
delayed), appoint a successor Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If at any time the Person serving as an Agent is a Defaulting Lender, the
Required Lenders may, to the extent permitted by applicable Law, by notice in
writing to Timken and such Person, remove such Person as an Agent and appoint
(with, so long as no Default or Event of Default exists, the consent of Timken,
which shall not be unreasonably withheld or delayed) a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment, within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and (2)
except for any indemnity payments or other amounts then owed to the retiring or
removed Agent, all payments, communications and determinations provided to be
made by, to or through such Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Agent as provided for above. Upon the acceptance of a
successor’s appointment as an Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) . The fees payable by Timken to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Timken and such successor. After the retiring or removed Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Sections 11.04 and 11.05 shall continue in effect
for the benefit of such retiring or removed Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Agent was acting as an Agent.


70

--------------------------------------------------------------------------------





(d)    Any resignation by KeyBank as a Paying Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender. Upon
the acceptance of a successor’s appointment as the Paying Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
10.07    Non-Reliance on Agents and Other Lenders.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
10.08    No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
Arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the applicable Agent, a
Lender or the L/C Issuer hereunder.
10.09    Agents May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Co-Administrative
Agents (irrespective of whether the principal of any Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Co-Administrative Agents shall have made any
demand on Timken) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(ef)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Agents under Sections 2.03(h) and (i), 2.09,
11.04 and 11.05) allowed in such judicial proceeding; and
(eg)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Paying Agent and, in
the event that the Paying Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Paying Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agents and their respective agents and counsel, and any other amounts due
the Agents under Sections 2.09, 11.04 and 11.05.
Nothing contained herein shall be deemed to authorize the Co-Administrative
Agents to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Co-Administrative Agents to vote in respect of the claim of any
Lender in any such proceeding.
10.10    Guaranty Matters.


71

--------------------------------------------------------------------------------





At any time following the Springing Guaranty Date, if any Guarantor ceases to be
a Subsidiary as a result of a transaction permitted hereunder, such Person shall
be automatically released from its obligations under the Subsidiary Guaranty
Agreement, pursuant to this Section 10.10. The Co-Administrative Agents will, at
Timken’s reasonable expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to release such
Guarantor from its obligations under the Subsidiary Guaranty Agreement in
accordance with the terms of the Loan Documents and this Section 10.10.
10.11    Lender ERISA Representation.
(e)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, each Co-Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of Timken or any other Loan Party, that at least
one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Co-Administrative Agents and not, for the avoidance of doubt, to
or for the benefit of Timken or any other Loan Party, that no Co-Administrative
Agent is a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by any
Co-Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
ARTICLE X
MISCELLANEOUS
11.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Timken or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Agents with the consent of the Required Lenders) and Timken or the
applicable Loan Party, as the case may be, and acknowledged by the
Co-Administrative Agents, and each such waiver or consent shall be effective


72

--------------------------------------------------------------------------------





only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;
(b)postpone any date scheduled for any payment of principal or interest under
Section 2.07 or 2.08, or any date fixed for the payment of fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(d)change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(e)at any time following the Springing Guaranty Date, release all or
substantially all the Guarantors, from its or their obligations under the Loan
Documents without the written consent of each Lender, except to the extent the
release of any such Guarantor is permitted pursuant to Section 10.10 (in which
case such release may be made by the Co-Administrative Agents alone);
(f)at any time there exists a Designated Borrower, release Timken from its
obligations as a Guarantor under the Loan Documents with respect to the
Designated Borrower Obligations without the written consent of each Lender,
(g)amend Section 2.13 or 9.03, without the written consent of each Lender
directly affected thereby; provided, however, that Section 2.13 may be amended
solely with the consent of the Required Lenders to provide for ratable sharing
of payments within the same tranche of Loans rather than across all Loans in the
event that one or more additional borrowing tranches is added hereunder; or
(h)amend the definition of “Committed Currencies” without the written consent of
each Lender;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued, deemed issued, or
to be issued by the L/C Issuer; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by an Agent in addition to the Lenders required above, affect the rights
or duties of, or any fees or other amounts payable to, such Agent under this
Agreement or any other Loan Document; (iv) Section 11.07(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; (v) the Bank of America Fee Letter, the
KeyBank Fee Letter and the JPMorgan Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto
and (vi) the Co-Administrative Agents and Timken may make amendments
contemplated by Section 3.03(c). Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (i) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (ii) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.


73

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary herein, this Agreement may be amended
or amended and restated without the consent of any Lender (but with the consent
of Timken and the Co-Administrative Agents) if, upon giving effect to such
amendment or amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended or amended and restated), the Commitments of
such Lender shall have terminated, such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.


Notwithstanding any provision herein to the contrary, if the Co-Administrative
Agents and Timken acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document (including the schedules and exhibits thereto), then the
Co-Administrative Agents and Timken shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as (x) such amendment, modification or supplement does not adversely affect
the rights of any Lender or other holder of Obligations in any material respect
and (y) the Lenders shall have received at least five (5) Business Days’ prior
written notice thereof from the Co-Administrative Agents and the
Co-Administrative Agents shall not have received, within five (5) Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.


11.02    Notices and Other Communications; Facsimile Copies.
(a)General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)if to Timken, any Agent, the L/C Issuer or the Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Timken).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Co-Administrative Agents (which
include those set forth in the penultimate paragraph of Section 7.02), provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Co-Administrative Agents that it is incapable of receiving notices
under such Article by electronic communication; provided, further, that Lenders
and the L/C Issuer agree that all notices and other communications to the
Lenders and the L/C Issuer may be delivered by e-mail. The Co-Administrative
Agents, the Swing Line Lender, any L/C Issuer or Timken may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
Subject to the penultimate paragraph of Section 7.02, unless the
Co-Administrative Agents otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet


74

--------------------------------------------------------------------------------





or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Co-Administrative Agents or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to any Borrower, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of Timken’s or
the Co-Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)Change of Address, Etc. Each of Timken, each Agent, the L/C Issuer and the
Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties hereto
(or, in the case of Timken, to the Co-Administrative Agents). Each other Lender
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to Timken, the Agents, the L/C Issuer and the
Swing Line Lender. In addition, each Lender agrees to notify the Agents from
time to time to ensure that the Agents have on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Timken or its securities for purposes of
United States Federal or state securities laws.
(e)Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices, electronic notices, Committed Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
Timken even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein and (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify each
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with any Agent may be
recorded by such Agent, and each of the parties hereto hereby consents to such
recording.
11.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, the L/C Issuer or any Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further


75

--------------------------------------------------------------------------------





exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and as provided
under each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, each Agent in
accordance with Section 10.01 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) any Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as an Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.09 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as the applicable Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to such Agent
pursuant to Section 10.01 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
11.04    Attorney Costs and Expenses.
Timken shall pay (i) all reasonable out‑of‑pocket expenses incurred by the
Agents and their Affiliates (including Attorney Costs for the Agents), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out‑of‑pocket expenses incurred by the
Co-Administrative Agents, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Agents, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
11.05    Indemnification by Timken.
(a)Timken shall indemnify each Agent (and any sub-agent thereof), each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee (limited to one counsel for all
Indemnitees taken as a whole and, if reasonably necessary, a single local
counsel for all Indemnitees taken as a whole in each relevant jurisdiction and,
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to each group of affected Indemnitees similarly situated
taken as a whole)), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including Timken or any other Loan Party) other than
such Indemnitee and its Related Parties arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Co-Administrative Agents (and any sub-agent thereof) and
its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Timken or any of its


76

--------------------------------------------------------------------------------





Subsidiaries, giving rise to any Environmental Liability related in any way to
Timken or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Timken or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee, (y) a
material breach of the obligations of such Indemnitee under this Agreement and
(z) any proceeding that does not involve an act or omission by Timken or any of
its Affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than an Arranger, the Agents, L/C Issuer, Swing Line Lender or any other
agent hereunder, in each case, in its capacity as such). Without limiting the
provisions of Section 3.01, this Section 11.05(a) shall not apply with respect
to taxes other than any taxes that represent losses, claims, damages, etc.
arising from any non-tax claim.
(b)Reimbursement by Lenders. To the extent that Timken for any reason fails to
indefeasibly pay any amount required under subsection (a) of this Section to be
paid by it to any Agent (or any sub-agent thereof), the L/C Issuer, the Swing
Line Lender or any Related Party of any of the foregoing (and without limiting
the obligation of any of them), each Lender severally agrees to pay to such
Agent (or any such sub-agent), the L/C Issuer, the Swing Line Lender or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against any Agent (or any such sub-agent) or the
L/C Issuer or Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for such Agent (or any such sub-agent), L/C
Issuer or Swing Line Lender in connection with such capacity. The obligations of
the Lenders under this subsection (b) are subject to the provisions of Section
2.12(e).
(c)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Timken and each Indemnitee shall not assert, and hereby waive,
and acknowledge that no other Person shall have, any claim against (x) any
Indemnitee or (y) Timken or any of its Subsidiaries or Affiliates (other than in
respect to any such damages incurred or paid by an Indemnitee to a third party),
as applicable, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and non-appealable judgment of a court
of competent jurisdiction.
(d)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(e)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of any Agent, the L/C Issuer and
the Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
11.06    Payments Set Aside.
To the extent that any payment by or on behalf of any Borrower is made to any
Agent, the L/C Issuer or any Lender, or any Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent, the L/C Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred,


77

--------------------------------------------------------------------------------





and (b) each Lender and the L/C Issuer severally agrees to pay to the Paying
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by any Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
11.07    Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that (1) no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Paying Agent and each Lender and (2) no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section or (iv) to an SPC
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Paying Agent, the L/C Issuer and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Paying Agent or, if “Trade
Date” is specified in the Assignment and Assumption, as of the Trade Date, shall
not be less than $5,000,000 unless each of the Paying Agent and, so long as no
Event of Default has occurred and is continuing, Timken otherwise consents (each
such consent not to be unreasonably withheld or delayed);
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of Timken (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Timken shall be
deemed to have consented to any such


78

--------------------------------------------------------------------------------





assignment unless it shall object thereto by written notice to the
Co-Administrative Agents within ten (10) Business Days after having received
notice thereof;
(B)the consent of the Paying Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of any Commitment if
such assignment is to a Person that is not a Lender with a Commitment in respect
of the Commitment subject to such assignment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;
(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Paying Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Paying Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Paying Agent an Administrative Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made to Timken
or any of Timken’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of a natural Person).
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Paying Agent in an aggregate amount sufficient, upon distribution thereof
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Timken and the Co-Administrative Agents, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agents, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Paying Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, 11.04 and 11.05 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply


79

--------------------------------------------------------------------------------





with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.
(c)Register. The Paying Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Paying Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Agents and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Paying Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender which it has received notice. The Register shall
be available for inspection by Timken, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Co-Administrative Agents, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or Timken or any of Timken’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Timken, the Agents, the other Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.05(b) without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso of
Section 11.01(a) that affects such Participant. Subject to subsection (e) of
this Section, Timken agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Timken, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided,
however, that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other Obligations under the Loan
Documents) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(e)Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. A


80

--------------------------------------------------------------------------------





Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless such Participant complies with
Section 11.15 as though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
KeyBank assigns all of its Commitment and Loans pursuant to subsection (b)
above, KeyBank may, (i) upon thirty days’ notice to Timken and the Lenders,
resign as L/C Issuer and/or (ii) upon thirty days’ notice to Timken, resign as
Swing Line Lender. In the event of any such resignation as L/C Issuer or Swing
Line Lender, Timken shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by Timken to appoint any such successor shall affect the resignation of
KeyBank as L/C Issuer or Swing Line Lender, as the case may be. If KeyBank
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If KeyBank resigns as Swing Line Lender, it shall
retain all the rights, powers, privileges and duties of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to KeyBank to effectively assume the
obligations of KeyBank with respect to such Letters of Credit.
(h)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Paying Agent and
Timken (an “SPC”) the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of Timken under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the Laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of Timken and the Paying
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.
11.08    Confidentiality.


81

--------------------------------------------------------------------------------





Each of the Agents, the L/C Issuer and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed (a)
to its and its Affiliates’ directors, officers, employees and agents, including
accountants, auditors, legal counsel and other advisors who need to know such
Information (and provided that such Information is only used by such Affiliates’
directors, officers, employees, agents, accountants, auditors, legal counsel and
other advisors in connection with the services for which such Information is
necessary) (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) to (i) any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Loan Parties; (g) with the consent of
Timken; (h) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section 11.08 or (ii) becomes available to
any Agent or any Lender on a nonconfidential basis from a source other than
Timken; (i) to any state, Federal or foreign authority or examiner (including
the National Association of Insurance Commissioners or any other similar
organization) regulating, or any self-regulatory body having or claiming
authority to regulate or oversee, any Lender or any Affiliate of a Lender; (j)
to any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender) or (k) on a confidential basis, to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder. In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 11.08, “Information”
means all information received from any Loan Party from time to time provided
during the term of this Agreement (including, without limitation at bank
meetings) relating to any Loan Party or its business, other than any such
information that is available to any Agent or any Lender on a nonconfidential
basis prior to disclosure by any Loan Party. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Without limiting the generality of the foregoing, it is Timken’s intent that
this Section 11.08 comply with the requirements of Regulation FD promulgated by
the Securities and Exchange Commission and Rule 100(b)(2) thereunder.
Each of the Agents, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning Timken or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
11.09    Setoff.
In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender, the
L/C Issuer and each of their respective Affiliates is authorized at any time and
from time to time, without prior notice to Timken or any other Loan Party, any
such notice being waived by Timken (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender, L/C Issuer or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all


82

--------------------------------------------------------------------------------





amounts so set off shall be paid over immediately to the Agents for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agents, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agents a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees promptly to notify Timken and the Paying Agent
after any such setoff and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Agent and each Lender and their
respective Affiliates under this Section 11.09 are in addition to other rights
and remedies (including, without limitation, other rights of setoff) that such
Agent, such Lender and their respective Affiliates may have.
11.10    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
11.11    Counterparts.
This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Co-Administrative Agents may
also require that any such documents and signatures delivered by telecopier be
confirmed by a manually-signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.
11.12    Integration.
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
11.13    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect until such time as the Obligations have
been Fully Satisfied.
11.14    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the


83

--------------------------------------------------------------------------------





illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.14, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Co-Administrative Agents, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
11.15    Tax Forms.
(a)(i) Each Lender that is not a U.S. Person (a “Foreign Lender”) shall deliver
to the Paying Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or W-8BEN-E, as applicable, or
any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrowers pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Borrowers pursuant to this Agreement) or such other
evidence satisfactory to Timken and the Paying Agent that such Foreign Lender is
entitled to an exemption from or reduction of U.S. withholding tax, including
any exemption pursuant to Section 881(c) of the Code. Thereafter and from time
to time, each such Foreign Lender shall (A) promptly submit to the Paying Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to
Timken and the Paying Agent of any available exemption from or reduction of,
United States withholding taxes in respect of all payments to be made to such
Foreign Lender by the Borrowers pursuant to this Agreement, (B) promptly notify
the Paying Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrowers make any
deduction or withholding for taxes from amounts payable to such Foreign Lender.
(i)Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents, shall deliver to the Paying Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and from time to time thereafter
upon the reasonable request of the Paying Agent (A) two duly signed completed
copies of the forms or statements required to be provided by such Lender as set
forth above, to establish that the portion of any such sums paid or payable with
respect to which such Lender acts for its own account is not subject to, or is
subject to a reduced rate of, U.S. withholding tax, and (B) two duly signed
completed copies of IRS Form W-8IMY (or any successor thereto), together with
any information such Lender chooses to transmit with such form, and any other
certificate or statement of exemption required under the Code, to establish that
(x) such Lender is not acting for its own account with respect to a portion of
any such sums payable to such Lender and (y) such portion of the sums payable to
such Lender is not subject to, or is subject to a reduced rate of, U.S.
withholding tax.
(b)Upon the request of the Paying Agent, each Lender that is a U.S. Person shall
deliver to the Paying Agent two duly signed completed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding. If
such Lender fails to deliver such forms, then the Paying Agent may withhold from
any interest payment to such Lender an amount equivalent to the applicable
backup withholding tax imposed by the Code, without reduction.
(c)Each Lender that is entitled to any exemption or reduction of non-U.S.
withholding tax with respect to any payment under this Agreement shall, at the
time or times reasonably requested by Timken or the Paying Agent, deliver to the
Timken and the Paying Agent such certificates, documents or other evidence
reasonably requested by Timken or the Paying Agent, establishing that such
payment is not subject to, or is subject to a reduced rate of, withholding.


84

--------------------------------------------------------------------------------





(d)The Borrowers shall not be required to pay any additional amount to any
Lender under Section 3.01 if such Lender shall have failed to satisfy the
requirements of Sections 11.15(a), (b) and (c); provided that if such Lender
shall have satisfied the requirements of Sections 11.15(a), (b) and (c) on the
date such Lender became a Lender or ceased to act for its own account with
respect to any payment under any of the Loan Documents, nothing in this Section
11.15(d) shall relieve such Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that, as a result of any Change in Law,
such Lender is no longer properly entitled to deliver forms, certificates or
other evidence at a subsequent date establishing the fact that such Lender or
other Person for the account of which such Lender receives any sums payable
under any of the Loan Documents is not subject to withholding or is subject to
withholding at a reduced rate. The Paying Agent may, without reduction, withhold
any taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which such Borrower is not required to pay
additional amounts under this Section 11.15(d).
(e)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender (or the beneficial
owners of such payment) were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to Timken and the Paying
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by Timken or the Paying Agent such documentation prescribed
by applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by Timken or the
Paying Agent as may be necessary for Timken and the Paying Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(f)If any Governmental Authority asserts that the Paying Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
the Paying Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Paying Agent under
this Section 11.15, and costs and expenses (including Attorney Costs) of the
Paying Agent. The obligation of the Lenders under this Section 11.15 shall
survive the termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and the resignation of the Paying Agent.
11.16    Replacement of Lenders.
If Timken is entitled to replace a Lender pursuant to the provisions of Section
3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
Timken may, at its sole expense and effort, upon notice to such Lender and the
Co-Administrative Agents, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.07), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)Timken shall have paid to the Paying Agent the assignment fee (if any)
specified in Section 11.07(b);
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Timken (in the case
of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)such assignment does not conflict with applicable Laws; and
(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


85

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Timken to require such assignment and delegation cease
to apply.
11.17    Judgment.
(a)If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures Bank of America could purchase Dollars with such other currency at
Bank of America’s principal office in London at 5:00 p.m. on the Business Day
preceding that on which final judgment is given.
(b)If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures Bank of America could purchase such Committed Currency with Dollars
at Bank of America’s principal office in London at 5:00 p.m. on the Business Day
preceding that on which final judgment is given.
(c)The obligation of the Borrowers in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or any Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or such Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or such Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency. If the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or such Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or such Agent (as
the case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or any Agent (as the
case may be) in the applicable Primary Currency, such Lender or such Agent (as
the case may be) agrees to remit to such Borrower such excess.
11.18    Substitution of Currency.
If a change in any Committed Currency occurs pursuant to any applicable Law,
rule or regulation of any governmental, monetary or multi-national authority,
this Agreement (including, clauses (a) and (c) of the definition of Eurocurrency
Rate) will be amended to the extent determined by the Paying Agent (acting
reasonably and in consultation with Timken) to be necessary to reflect the
change in currency and to put the Lenders and the Borrowers in the same
position, so far as possible, that they would have been in if no change in such
Committed Currency had occurred.
11.19    Governing Law; Jurisdiction, Etc..
(a)GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of NEW YORK.
(b)SUBMISSION TO JURISDICTION. TIMKEN AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO


86

--------------------------------------------------------------------------------





AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST TIMKEN OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. TIMKEN, EACH OTHER LOAN PARTY, EACH AGENT AND EACH LENDER
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.20    Waiver of Trial by Jury.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
11.21    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), Timken acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents, the Arrangers, and the Lenders
are arm’s-length commercial transactions between Timken and its Affiliates, on
the one hand, and the Agents, the Arrangers, and the Lenders, on the other hand,
(B) Timken has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (C) Timken is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Agents, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Timken or any of its Affiliates, or any other Person and (B) neither the
Agents, the Arrangers nor any Lender has any obligation to Timken or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents, the Arrangers and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Timken and its Affiliates, and neither the Agents, the
Arrangers, nor any Lender has any obligation to disclose any of such interests
to Timken or its Affiliates. To the fullest extent permitted by law, Timken
hereby waives and releases any claims that it may have against the Agents, the


87

--------------------------------------------------------------------------------





Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
11.22    Patriot Act Notice.
Each Lender that is subject to the Patriot Act and each Co-Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Timken and the
other Loan Parties that pursuant to the requirements of the Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”),
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or such Co-Administrative
Agent, as applicable, to identify each Loan Party in accordance with the Patriot
Act. Each Borrower and the Loan Parties agree to, promptly following a request
by the Co-Administrative Agents or any Lender, provide all such other
documentation and information that the Co-Administrative Agents or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.
11.23    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other Loan Document and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Committed Loan Notices, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Co-Administrative Agents, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Co-Administrative Agents is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Co-Administrative Agents pursuant to procedures approved by it.
11.24    Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a Guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


88

--------------------------------------------------------------------------------





(b)    As used in this Section 11.24, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
11.25    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]








89

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
THE TIMKEN COMPANY,
an Ohio corporation


By: /s/ Philip D. Fracassa
Name: Philip D. Fracassa
Title: Executive Vice President, Chief Financial Officer



THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





CO-ADMINISTRATIVE AGENTS:
KEYBANK NATIONAL ASSOCIATION,
as Co-Administrative Agent and Paying Agent




By: /s/ Brian P. Fox
Name: Brian P. Fox
Title: Senior Vice President




BANK OF AMERICA, N.A.,
as Co-Administrative Agent




By: /s/ Michael Contreras
Name: Michael Contreras
Title: Vice President







THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





LENDERS:
KEYBANK NATIONAL ASSOCIATION,
as L/C Issuer, Swing Line Lender and a Lender




By: /s/ Brian P. Fox
Name: Brian P. Fox
Title: Senior Vice President







THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Michael Contreras
Name: Michael Contreras
Title: Vice President









THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
JPMorgan Chase Bank, N.A.,
as a Lender




By: /s/ Eric B. Bergeson
Name: Eric B. Bergeson
Title: Authorized Officer















THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
HSBC BANK USA, NATIONAL ASSOCIATION, 
as a Lender




By: /s/ Jillian Matlock
Name: Jillian Matlock
Title: Vice President









THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
HSBC BANK CANADA, 
as a Lender




By: /s/ Leonard Mortimore
Name: Leonard Mortimore
Title: Country Head of International
         International Subsidiary Banking






By: /s/ Georgina Velasco
Name: Georgina Velasco
Title: Senior Account Manager
         International Subsidiary Banking







THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
MUFG BANK, LTD.,
as a Lender




By: /s/ Jeffrey Flagg
Name: Jeffrey Flagg
Title: Director





THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
PNC BANK, National Association,
as a Lender




By: /s/ Scott Nolan
Name: Scott Nolan
Title: Vice President





THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
U.S. BANK National Association,
as a Lender




By: /s/ Rodney J. Winters
Name: Rodney J. Winters
Title: Vice President





THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
WELLS FARGO BANK, National Association,
as a Lender




By: /s/ Kevin Valenta
Name: Kevin Valenta
Title: Vice President





THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
THE NORTHERN TRUST COMPANY,
as a Lender




By: /s/ John Di Legge
Name: John Di Legge
Title: Senior Vice President





THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
SOCIÉTÉ GÉNÉRALE,
as a Lender




By: /s/ Kimberly Metzger
Name: Kimberly Metzger
Title: Director





THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
STANDARD CHARTERED BANK,
as a Lender




By: /s/ Daniel Mattern
Name: Daniel Mattern
Title: Associate Director





THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
BARCLAYS BANK PLC,
as a Lender




By: /s/ Sean Duggan
Name: Sean Duggan
Title: Vice President





THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Annie Carr
Name: Annie Carr
Title: Authorized Signatory





THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
MORGAN STANLEY BANK, N.A.,
as a Lender




By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory







THE TIMKEN COMPANY
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date: ____________, _____


To:    KeyBank National Association, as Paying Agent


Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of June 25, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among The Timken Company,
an Ohio corporation (“Timken”), any Subsidiary of Timken that becomes party
thereto pursuant to Section 2.17 of the Agreement (each such Subsidiary, a
“Designated Borrower” and, together with Timken, the “Borrowers” and each a
“Borrower”), Bank of America, N.A. and KeyBank National Association, as
Co‑Administrative Agents, KeyBank National Association, as Paying Agent, each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and KeyBank National Association, as L/C Issuer and
Swing Line Lender.


The undersigned hereby requests, on behalf of itself or, if applicable, such
Designated Borrower referenced in item 6 below (select one):


A Borrowing of Revolving Credit Loans
A conversion or continuation of Revolving Credit Loans


1.    On _____________________ (a Business Day).


2.    In the amount of_________________________.


3.    Comprised of____________________________.
[Type of Loan requested]


4.
Currency:                     (Dollars or a Committed Currency).



5.    For Eurocurrency Rate Loans: with an Interest Period of ____ months.


6.    [For Timken.] or [On behalf of [name of applicable Designated Borrower].]


The Committed Borrowing requested herein complies with the proviso in Section
2.01 of the Agreement. [Timken hereby represents and warrants that the
conditions set forth in Section 5.02(a) and (b) of the Credit Agreement will
have been satisfied on and as of the date of the requested Credit Extension.]


THE TIMKEN COMPANY,
an Ohio corporation


By:______________________________    
Name:
Title:




--------------------------------------------------------------------------------





EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date: _____________ ______


To:    KeyBank National Association, as Paying Agent and Swing Line Lender


Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of June 25, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among The Timken Company,
an Ohio corporation (“Timken”), any Subsidiary of Timken that becomes party
thereto pursuant to Section 2.17 of the Agreement (each such Subsidiary, a
“Designated Borrower” and, together with Timken, the “Borrowers” and each a
“Borrower”), Bank of America, N.A. and KeyBank National Association, as
Co‑Administrative Agents, KeyBank National Association, as Paying Agent, each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and KeyBank National Association, as L/C Issuer and
Swing Line Lender.


The undersigned hereby requests a Swing Line Loan:


1.    On __________________ (a Business Day).


2.    Comprised of __________________.
[Type of Swing Line Loan requested.]


3.    In the amount of $____________________.


The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.


THE TIMKEN COMPANY,
an Ohio corporation


By:________________________________    
Name:
Title:




--------------------------------------------------------------------------------





EXHIBIT C


FORM OF REVOLVING CREDIT NOTE


,     


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
________________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the unpaid
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Fourth Amended and Restated Credit
Agreement, dated as of June 25, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Timken, the Designated Borrowers from time to time party thereto, the
Lender, Bank of America, N.A. and KeyBank National Association, as
Co-Administrative Agents, KeyBank National Association, as Paying Agent, each
other lender from time to time party thereto, and KeyBank National Association,
as L/C Issuer and Swing Line Lender.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Paying Agent for the account of the Lender in Dollars or the
Committed Currency, as applicable, in which such Revolving Credit Loan is
denominated in immediately available funds at the Paying Agent’s Office. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.


This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Subsidiary Guaranty
Agreement, if applicable [and the Timken Guaranty Agreement]. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Credit Note and endorse thereon the date, amount and maturity of its
Revolving Credit Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


[THE TIMKEN COMPANY][DESIGNATED BORROWER]


By:______________________________________    
Name:
Title:




--------------------------------------------------------------------------------





EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE


o Check for distribution to public and private side Lenders


Financial Statement Date: _________


To:    Each Agent and each Lender as defined in the Agreement referred to below


Ladies and Gentlemen:


Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of June 25, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among The Timken Company,
an Ohio corporation (“Timken”), any Subsidiary of Timken that becomes party
thereto pursuant to Section 2.17 of the Agreement (each such Subsidiary, a
“Designated Borrower” and, together with Timken, the “Borrowers” and each a
“Borrower”), Bank of America, N.A. and KeyBank National Association, as
Co‑Administrative Agents, KeyBank National Association, as Paying Agent, each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and KeyBank National Association, as L/C Issuer and
Swing Line Lender.


The undersigned Responsible Officer hereby certifies, in his/her capacity as a
Responsible Officer and not in his/her individual capacity, as of the date
hereof that he/she is the _________________________________________________ of
Timken, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Agents and the Lenders on the behalf of Timken,
and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
Timken ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Section. In lieu of
attaching such year-end audited financial statements, to the extent such
documents are filed with the SEC, the documents shall be deemed to have been
delivered on the date on which Timken posts such documents on its website or on
the SEC’s EDGAR system.  Notwithstanding the foregoing, Timken shall deliver
electronic copies of such documents to any Lender that requests Timken to
deliver such electronic copies.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Agreement for the fiscal quarter of Timken
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of Timken and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes. In lieu of attaching
such unaudited financial statements, to the extent such documents are filed with
the SEC, the documents shall be deemed to have been delivered on the date on
which Timken posts such documents on its website or on the SEC’s EDGAR system. 
Notwithstanding the foregoing, Timken shall deliver electronic copies of such
documents to any Lender that requests Timken to deliver such electronic copies.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Timken during the accounting period covered by the attached financial
statements.


3.    A review of the activities of Timken during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Timken performed and observed all its Obligations
under the Loan Documents, and




--------------------------------------------------------------------------------







[select one.]


[to the best knowledge of the undersigned during such fiscal period, Timken
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default or Event of Default has occurred and is
continuing.]


--or--


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]


4.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _____________, ____________.




THE TIMKEN COMPANY,
an Ohio corporation


By:____________________________________    
Name:
Title:




--------------------------------------------------------------------------------





SCHEDULE 1
to the Compliance Certificate


Please see attached.




--------------------------------------------------------------------------------





SCHEDULE 2
to the Compliance Certificate
($ in 000’s)


For the Quarter/Year ended _____________________ (“Statement Date”)


I.    Section 8.11(a) - Consolidated Leverage Ratio.


A.    Consolidated EBITDA for such period.


1.    Consolidated Net Income:                        $______


2.    Consolidated Interest Charges (from Line II.B.1):            $______


3.    federal, state, local and foreign income taxes (provision
for income taxes):                            $______


4.    depreciation and amortization expense:                    $______


5.    other non-recurring charges and expenses reducing
Consolidated Net Income which do not represent a
cash item in such period or any future period:                $______


6.    any losses realized upon Disposition of assets outside
the ordinary course of business:                        $______


7.    the aggregate amount of non-cash impairment, restructuring,
reorganization, implementation, manufacturing rationalization
and other special charges:                        $______
    
8.    non-cash stock-based compensation expense:                $______


9.    all non-recurring material non-cash items increasing
Consolidated Net Income:                        $______


10.    any gains realized upon the Disposition of assets outside
the ordinary course of business:                        $______


11.    payments (net of expenses) received with respect to the
United States - Continued Dumping and Subsidy
Offset Act of 2000:                            $______


12.    Consolidated EBITDA (Lines I.A.1 + I.A.2 + I.A.3 + I.A.4 +
I.A.5 + I.A.6 + I.A.7 + I.A.8 - I.A.9 - I.A.10 - I.A.11):            $______    


B.    Consolidated Funded Indebtedness.
    
1.    the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations under the Agreement) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (which amount, for the avoidance of doubt, includes only the
drawn portion of any line of credit or revolving credit
facility):                            $______    


2.    all purchase money Indebtedness:                    $______    




--------------------------------------------------------------------------------







3.    all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (which amount, for the avoidance of doubt, includes only the drawn
portion of any line of credit or revolving credit facility):$______    


4.    all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) earn-outs, hold-backs and other deferred payment of
consideration in connection with Permitted Acquisitions to the extent not
required to be reflected as liabilities on the balance sheet of Timken and its
Subsidiaries in accordance with GAAP):                $______    


5.    Attributable Indebtedness:                $______    


6.    all Off-Balance Sheet Liabilities:            $______    


7.    without duplication, all Guarantees with respect to outstanding
Indebtedness (other than Indebtedness that is contingent in nature) of the types
specified in Lines I.B.1 through I.B.6 of Persons other than Timken or any
Subsidiary:                            $______    


8.    all Indebtedness of the types referred to in Lines I.B.1 through I.B.7 of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which Timken or a Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Timken or such Subsidiary:        $______    


9.    Consolidated Funded Indebtedness: Lines I.B.1 + I.B.2 +
I.B.3 + I.B.4 + I.B.5 + I.B.6 + I.B.7 + I.B.8:        $______    


C.    Consolidated Leverage Ratio (Line I.B.9 ÷ Line I.A.12):    ____ to 1.0
        
Maximum permitted: 3.50 to 1.0; provided that, following the consummation of a
Qualified Acquisition and receipt by the Co-Administrative Agents of a Leverage
Increase Notice, the Consolidated Leverage Ratio shall not be greater than 4.50
to 1.0 during such Leverage Increase Period; provided further that, after the
occurrence of any Leverage Increase Period, the Consolidated Leverage Ratio
shall be no greater than 3.50 to 1.0 as of the end of at least one fiscal
quarter before a subsequent Leverage Increase Period may be permitted to
commence; provided, further, that if the proposed Qualified Acquisition would
result in a pro forma non-investment grade rating from S&P and/or Moody’s
(giving effect to the rules of construction set forth in the proviso of the
definition of “Debt Rating”), then the maximum Consolidated Leverage Ratio
permitted during the Leverage Increase Period shall be limited to 4.00 to 1.0.


II.    Section 8.11(b) - Consolidated Interest Coverage Ratio.


A.    Consolidated EBITDA for such period (from Line I.A.12)$______    


B.    Consolidated Interest Charges    


all interest, premium payments, debt discount, fees, charges and related
expenses of Timken and its Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case




--------------------------------------------------------------------------------





to the extent treated as interest in accordance with GAAP, net of interest
income in accordance with GAAP:         $______    


C.    Consolidated Interest Coverage Ratio (Line II.A. ÷ Line II.B.):
        _____ to 1.0
        
Minimum required: 3.00 to 1.0




--------------------------------------------------------------------------------





EXHIBIT E


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Paying Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guaranty and Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other rights
of the Assignor (in its capacity as a Lender) against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.    Assignor:        ____________________________
[Assignor [is][is not] a Defaulting Lender.]


2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender] 1]


3.
Borrowers:    The Timken Company (“Timken”) and the Designated Borrowers from
time to time party to the Credit Agreement (together with Timken, the
“Borrowers” and each a “Borrower”)



4.
Paying Agent:    KeyBank National Association, as the paying agent under the
Credit Agreement



5.
Credit Agreement:    The Fourth Amended and Restated Credit Agreement, dated as
of June 25, 2019, among the Borrowers, the Paying Agent, Bank of America, N.A.
and KeyBank National Association, as Co-Administrative Agents, each lender from
time to time party thereto, and KeyBank National Association, as L/C Issuer and
Swing Line Lender.

















__________________________
1 Select as applicable




--------------------------------------------------------------------------------





6.
Assigned Interest:



Aggregate
Amount of
Commitment/Loans
for all Lenders


Amount of
Commitment/Loans
Assigned


Percentage
Assigned of
Commitment/Loans 2
$
$
%
$
$
%
$
$
%



[7.
Trade Date:     ]3



Effective Date: ______________, 20_ [TO BE INSERTED BY THE PAYING AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:___________________________         
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:___________________________         
Title:
[Consented to and]4 Accepted:


KEYBANK NATIONAL ASSOCIATION,
as Paying Agent


By: ________________________                    
Title:


[Consented to:]5


By: _______________________                    
Title:
















_______________________________
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
4 To be added only if the consent of the Paying Agent is required by the terms
of the Credit Agreement.
5 To be added only if the consent of Timken and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.




--------------------------------------------------------------------------------





ANNEX I TO ASSIGNMENT AND ASSUMPT1ON


STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of Timken, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by Timken, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.07(b)(v) of the Credit Agreement
(subject to such consents, if any, as may be required under Section
11.07(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Paying Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Paying Agent for periods prior to the Effective Date or with respect to the
making of this assignment directly between themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.








--------------------------------------------------------------------------------





EXHIBIT F


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, 20___ is by and
among __________, a __________ (the “New Subsidiary”), and KeyBank National
Association and Bank of America, N.A., as Co-Administrative Agents under that
certain Fourth Amended and Restated Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”) dated as of
June 25, 2019 among The Timken Company, an Ohio corporation (“Timken”), any
Subsidiary of Timken that becomes party thereto pursuant to Section 2.17 of the
Credit Agreement (each such Subsidiary, a “Designated Borrower” and, together
with Timken, the “Borrowers” and each a “Borrower”), the Co-Administrative
Agents, KeyBank National Association, as Paying Agent, each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”)
and KeyBank National Association, as L/C Issuer and Swing Line Lender.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.


The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” under the Subsidiary Guaranty
Agreement. Accordingly, the New Subsidiary hereby agrees as follows with the
Co-Administrative Agents, for the benefit of the Lenders:


1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Subsidiary Guaranty Agreement and a “Guarantor” for all purposes of the
Subsidiary Guaranty Agreement, and shall have all of the obligations of a
Guarantor thereunder as if it had executed the Subsidiary Guaranty Agreement.
The New Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions applicable to the
Guarantors contained in the Subsidiary Guaranty Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary hereby
jointly and severally together with the other Guarantors under the Subsidiary
Guaranty Agreement, guarantees to each Lender and the Co-Administrative Agents,
as provided in the Subsidiary Guaranty Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.


2.    The Subsidiary hereby represents and warrants to the Agent that, as of the
date hereof:


(a)    The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.


(b)    Schedule 1 hereto includes all Subsidiaries of the New Subsidiary,
including the number of shares of outstanding Equity Interests and the
percentage of such Equity Interests owned by the New Subsidiary.


3.    The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Co-Administrative Agents in writing.


4.    This Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract. Delivery by telecopier or other electronic transmission
(including .pdf) of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original counterpart of this
Agreement.


5.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.






--------------------------------------------------------------------------------





Schedule 1


Subsidiaries
IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and each Co-Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
    
[NEW SUBSIDIARY],
a[n] [__________] [__________]


By:_______________________                    
Name:
Title:


Acknowledged and accepted:


KEYBANK NATIONAL ASSOCIATION,
as Co-Administrative Agent


By:______________________                    
Name:
Title:






BANK OF AMERICA, N.A.,
as Co-Administrative Agent


By:______________________                    
Name:
Title:






--------------------------------------------------------------------------------





EXHIBIT G


FORM OF SUBSIDIARY GUARANTY AGREEMENT




FORM OF SUBSIDIARY GUARANTY AGREEMENT


THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) dated as of [________ __,
20__] is given by the Material Subsidiaries of The Timken Company, an Ohio
corporation (“Timken”), from time to time party hereto (each a “Guarantor” and
collectively, the “Guarantors”), in favor of BANK OF AMERICA, N.A and KEYBANK
NATIONAL ASSOCIATION, in their capacities as co-administrative agents under the
Credit Agreement (as defined below) (in such capacities, the “Co-Administrative
Agents”), the Lenders and the holders of the Obligations.


W I T N E S S E T H


WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement,
dated as of June 25, 2019 (as amended, amended and restated, modified,
supplemented, increased, extended, restated, renewed, refinanced or replaced
from time to time, the “Credit Agreement”) among Timken, any Subsidiary of
Timken that becomes party thereto pursuant to Section 2.17 of the Credit
Agreement (each such Subsidiary, a “Designated Borrower” and, together with
Timken, the “Borrowers” and each a “Borrower”), the Lenders identified therein
and the Co-Administrative Agents, the Lenders have agreed to make Loans and
issue Letters of Credit upon the terms and subject to the conditions set forth
therein; and
WHEREAS, this Guaranty is required pursuant to Section 7.12 of the Credit
Agreement.
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Definitions. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Guaranty. Each of the Guarantors hereby jointly and severally guarantees
to each Lender, each Swap Bank, each Treasury Management Bank, and the
Co-Administrative Agents as hereinafter provided, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Guaranty and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.
3.    Obligations Unconditional. The obligations of the Guarantors under this
Guaranty are joint and several, absolute and unconditional, irrespective of the
value, genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Contracts or Treasury Management Agreements or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent




--------------------------------------------------------------------------------





of this Section 3 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances. Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrowers or any other Guarantor for
amounts paid under this Guaranty until such time as the Obligations have been
Fully Satisfied. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder which shall remain absolute and unconditional as described above:


(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract between any Loan
Party and any Swap Bank or any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank, or any other agreement or instrument
referred to in the Loan Documents, such Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Co-Administrative Agents or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Co-Administrative Agents or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Swap Bank
or any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.
4.    Reinstatement. The obligations of the Guarantors under this Guaranty shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Obligations is rescinded or must
be otherwise restored by any holder of any of the Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Co-Administrative Agents and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Co-Administrative Agents or such Lender in connection with such rescission or
restoration, including any such reasonable costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.
5.    Certain Additional Waivers. Each Guarantor agrees that such Guarantor
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 3 and through the
exercise of rights of contribution pursuant to Section 7.


6.    Remedies. The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors, on the one hand, and the Co-Administrative
Agents and the Lenders, on the other hand, the Obligations may be declared




--------------------------------------------------------------------------------





to be forthwith due and payable as provided in Section 9.02 of the Credit
Agreement (and shall be deemed to have become automatically due and payable in
the circumstances provided in said Section 9.02 of the Credit Agreement) for
purposes of Section 2 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 2.


7.    Rights of Contribution. The Guarantors hereby agree as among themselves
that, in connection with payments made hereunder, each Guarantor shall have a
right of contribution from each other Guarantor in accordance with applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the Obligations until such time as the Obligations have been Fully
Satisfied, and none of the Guarantors shall exercise any such contribution
rights until the Obligations have been Fully Satisfied.


8.    Guaranty of Payment: Continuing Guaranty. The guarantee in this Guaranty
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to the Obligations whenever arising.


9.    Keepwell. Each Loan Party that is a Qualified ECP Guarantor (as defined
below) at the time this Guaranty becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to any Loan Party
that is not then an “eligible contract participant” under the Commodity Exchange
Act (each such Loan Party, a “Specified Loan Party”) with respect to such Swap
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under this Guaranty in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Guaranty voidable under applicable
Debtor Relief Laws, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 9 shall remain
in full force and effect until the Obligations (other than contingent
obligations for which no claim has been asserted) have been paid in full. Each
Loan Party intends this Section 9 to constitute, and this Section 9 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Specified Loan Party for all purposes of the Commodity Exchange Act.


For the purposes of this Guaranty, “Qualified ECP Guarantor” means at any time
each Loan Party with total assets exceeding $10,000,000 or that qualifies at
such time as an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant” at
such time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


10.    Costs and Expenses. The terms of Section 11.04 of the Credit Agreement
with respect to costs and expenses are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms. The obligations of the
Guarantors under the preceding sentence shall survive termination of this
Guaranty.


11.    Representations and Warrantees. Each Guarantor hereby represents and
warrants to the Co-Administrative Agent and the Lenders that each of the
representations and warranties set forth in Article VI (other than Sections
6.05(c), 6.06 and 6.09) of the Credit Agreement that are applicable to such
Guarantor are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or material adverse
effect, it shall be true and correct in all respects as drafted) as of the date
hereof and as of the date of each Credit Extension under the Credit Agreement.


12.    Covenants. So long as (i) any Lender shall have any Commitment under the
Credit Agreement, (ii) any Loan or other Obligation under the Credit Agreement
shall remain unpaid or unsatisfied, or (iii) any Letter of Credit shall remain
outstanding, each Guarantor hereby agrees that it shall comply with the
agreements and covenants set forth in the Credit Agreement (including Articles
VII and VIII of the Credit Agreement) that are applicable to such Guarantor.


13.    Term of Guaranty. This Guaranty shall continue in full force and effect
until the Obligations are paid




--------------------------------------------------------------------------------





in full (other than contingent indemnification obligations). This Guaranty
covers the Obligations whether presently outstanding or arising subsequent to
the date hereof including all amounts advanced by the Lenders in stages or
installments.


14.    Further Agreements. The Guarantors agree that neither any of the
Co-Administrative Agents nor any other holder of the Obligations will have any
obligation to investigate the financial condition or affairs of the Borrowers
for the benefit of the Guarantors nor to advise the Guarantors of any fact
respecting, or any change in, the financial condition or affairs of the
Borrowers which might come to the knowledge of the Co-Administrative Agents or
any holder of the Obligations at any time, whether or not such Co-Administrative
Agent or such holder of the Obligations knows or believes or has reason to know
or believe that any such fact or change is unknown to the Guarantors or might
(or does) materially increase the risk of such Guarantor as Guarantor or might
(or would) affect the willingness of such Guarantor to continue as the guarantor
with respect to the Obligations.


15.    Additional Liability of Guarantors. If any Guarantor is or becomes liable
for any indebtedness owing by the Borrowers to the Co-Administrative Agents or
any holder of the Obligations by endorsement or otherwise other than under this
Guaranty, such liability shall not be in any manner impaired or reduced hereby
but shall have all and the same force and effect it would have had if this
Guaranty had not existed and such Guarantor’s liability hereunder shall not be
in any manner impaired or reduced thereby.


16.    Cumulative Rights. All rights of the Co-Administrative Agents and the
holders of the Obligations hereunder are separate and cumulative and may be
pursued separately, successively or concurrently, or not pursued, without
affecting or limiting any other right of the Co-Administrative Agents and
without affecting or impairing the liability of the Guarantors.


17.    Successors and Assigns. This Guaranty shall be binding on and enforceable
against the Guarantors and its successors and assigns; provided that the
Guarantors may not assign or transfer any of its obligations hereunder except to
the extent permitted by the Credit Agreement. This Guaranty is intended for and
shall inure to the benefit of the Co-Administrative Agents and each holder of
the Obligations, and each and every reference herein to “Co-Administrative
Agent” shall include and refer to each and every successor or permitted assignee
of the Co-Administrative Agents at any time holding or owning any part of or
interest in any part of the Obligations. Each Guarantor expressly waives notice
of transfer or assignment of all or any part of the Obligations or of the rights
of the Co-Administrative Agents hereunder.


18.    Application of Payments. Payments received pursuant to this Guaranty
shall be applied to the Obligations in the order set forth in Section 9.03 of
the Credit Agreement.


19.    Modifications. Subject to Section 11.01 of the Credit Agreement, this
Guaranty and the provisions hereof may be amended, modified, waived, discharged
or terminated only by an instrument in writing signed by the Guarantors and the
Co-Administrative Agents.


20.    Notices. All notices required or permitted to be given under this
Guaranty shall be in conformance with Section 11.02 of the Credit Agreement.


21.     Governing Law; Submission to Jurisdiction; Venue; Waiver of Trial by
Jury.


(a)    THIS GUARANTY and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this GUARANTY and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of NEW YORK.


(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
ANY CO-ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR THE TRANSACTIONS RELATING
HERETO




--------------------------------------------------------------------------------





OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CO-ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST ANY GUARANTOR
OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c) EACH GUARANTOR, EACH AGENT AND EACH LENDER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.


(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


22.    Severability. If any provision of this Guaranty is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


23.    Counterparts. This Guaranty may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each constituting an
original, but all together one and the same instrument. Delivery of executed
counterparts of this Guaranty by facsimile or other electronic means shall be
effective as an original.


24.    Acknowledgement Regarding Any Supported QFCs. The provisions and
acknowledgements contained in Section 11.24 of the Credit Agreement are hereby
incorporated into this Guaranty, mutatis mutandis.






[Signature Pages Follow]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the day and year first above written.


GUARANTORS:        


[______________]
[______________]




By:_________________________
Name:    
Title:    




[______________]
[______________]




By:_________________________
Name:    
Title:    




[______________]
[______________]




By:_________________________
Name:    
Title:    








--------------------------------------------------------------------------------





Accepted and Agreed:




CO-ADMINISTRATIVE AGENTS:




KEYBANK NATIONAL ASSOCIATION,
as Co-Administrative Agent


By:_________________________
Name:    
Title:    




BANK OF AMERICA, N.A.,
as Co-Administrative Agent


By:_________________________
Name:    
Title:    




--------------------------------------------------------------------------------





EXHIBIT H


FORM OF TIMKEN GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT (this “Guaranty”) dated as of [________ __, 20__] is
given by The Timken Company, an Ohio corporation (the “Guarantor”), in favor of
BANK OF AMERICA, N.A and KEYBANK NATIONAL ASSOCIATION, in their capacities as
co-administrative agents under the Credit Agreement (as defined below) (in such
capacities, the “Co-Administrative Agents”), the Lenders and the holders of the
Designated Borrower Obligations.


W I T N E S S E T H


WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement,
dated as of June 25, 2019 (as amended, amended and restated, modified,
supplemented, increased, extended, restated, renewed, refinanced or replaced
from time to time, the “Credit Agreement”) among the Guarantor, any Subsidiary
of Timken that becomes party thereto pursuant to Section 2.17 of the Credit
Agreement (each such Subsidiary, a “Designated Borrower”), the Lenders
identified therein and the Co-Administrative Agents, the Lenders have agreed to
make Loans and issue Letters of Credit upon the terms and subject to the
conditions set forth therein; and
WHEREAS, this Guaranty is required pursuant to Section 2.17 of the Credit
Agreement, whereby the Guarantor shall guarantee the payment when due of all
Designated Borrower Obligations; and
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Definitions. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Guaranty. The Guarantor hereby guarantees to each Lender, each Swap Bank,
each Treasury Management Bank, and the Co-Administrative Agents as hereinafter
provided, the prompt payment of the Designated Borrower Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantor hereby further agrees that if any of the Designated
Borrower Obligations are not paid in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantor will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Designated Borrower Obligations, the
same will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of the Guarantor under this Guaranty shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.
3.    Obligations Unconditional. The obligations of the Guarantor under this
Guaranty are absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents, Swap
Contracts or Treasury Management Agreements or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Designated Borrower Obligations,
and, to the fullest extent permitted by applicable Law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 3 that the obligations of the Guarantor hereunder shall be absolute
and unconditional under any and all circumstances. The Guarantor agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against any Designated Borrower or any other Loan Party for amounts paid under
this Guaranty until such time as the Designated Borrower Obligations have been
Fully Satisfied. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or




--------------------------------------------------------------------------------





more of the following shall not alter or impair the liability of the Guarantor
hereunder which shall remain absolute and unconditional as described above:


(a)    at any time or from time to time, without notice to the Guarantor, the
time for any performance of or compliance with any of the Designated Borrower
Obligations shall be extended, or such performance or compliance shall be
waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;
(c)    the maturity of any of the Designated Borrower Obligations shall be
accelerated, or any of the Designated Borrower Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be waived or
any other guarantee of any of the Designated Borrower Obligations or any
security therefor shall be released, impaired or exchanged in whole or in part
or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Co-Administrative Agents or any
Lender or Lenders as security for any of the Designated Borrower Obligations
shall fail to attach or be perfected; or
(e)    any of the Designated Borrower Obligations shall be determined to be void
or voidable (including, without limitation, for the benefit of any creditor of
the Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor).
With respect to its obligations hereunder, the Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Co-Administrative Agents or any Lender exhaust any
right, power or remedy or proceed against any Person under any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements, or against any other
Person under any other guarantee of, or security for, any of the Designated
Borrower Obligations.
4.    Reinstatement. The obligations of the Guarantor under this Guaranty shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Designated Borrower Obligations
is rescinded or must be otherwise restored by any holder of any of the
Designated Borrower Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Guarantor agrees that it will
indemnify the Co-Administrative Agents and each Lender on demand for all
reasonable costs and expenses (including, without limitation, reasonable fees
and expenses of counsel) incurred by the Co-Administrative Agents or such Lender
in connection with such rescission or restoration, including any such reasonable
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
5.    Certain Additional Waivers. The Guarantor agrees that it shall have no
right of recourse to security for the Designated Borrower Obligations, except
through the exercise of rights of subrogation pursuant to Section 3.


6.    Remedies. The Guarantor agrees that, to the fullest extent permitted by
law, as between the Guarantor, on the one hand, and the Co-Administrative Agents
and the Lenders, on the other hand, the Designated Borrower Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 of the
Credit Agreement (and shall be deemed to have become automatically due and
payable in the circumstances provided in said Section 9.02 of the Credit
Agreement) for purposes of Section 2 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing the Designated
Borrower Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Designated
Borrower Obligations being




--------------------------------------------------------------------------------





deemed to have become automatically due and payable), the Designated Borrower
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantor for purposes of Section 2.


7.    Guaranty of Payment: Continuing Guaranty. The guarantee in this Guaranty
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to the Designated Borrower Obligations whenever arising.


8.    Costs and Expenses. The terms of Section 11.04 of the Credit Agreement
with respect to costs and expenses are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms. The obligations of the
Guarantor under the preceding sentence shall survive termination of this
Guaranty.


9.    Covenants. So long as any Lender shall have any Commitment under the
Credit Agreement or any Designated Borrower Obligations shall remain unpaid or
unsatisfied, the Guarantor hereby agrees that it shall comply with the
agreements and covenants set forth in the Credit Agreement (including Articles
VII and VIII of the Credit Agreement) that are applicable to the Guarantor.


10.    Term of Guaranty. This Guaranty shall continue in full force and effect
until the Designated Borrower Obligations are paid in full (other than
contingent indemnification obligations). This Guaranty covers the Designated
Borrower Obligations whether presently outstanding or arising subsequent to the
date hereof including all amounts advanced by the Lenders in stages or
installments.


11.    Further Agreements. The Guarantor agrees that neither any of the
Co-Administrative Agents nor any other holder of the Designated Borrower
Obligations will have any obligation to investigate the financial condition or
affairs of any Designated Borrower for the benefit of the Guarantor nor to
advise the Guarantor of any fact respecting, or any change in, the financial
condition or affairs of any Designated Borrower which might come to the
knowledge of the Co-Administrative Agents or any holder of the Designated
Borrower Obligations at any time, whether or not such Co-Administrative Agent or
such holder of the Designated Borrower Obligations knows or believes or has
reason to know or believe that any such fact or change is unknown to the
Guarantor or might (or does) materially increase the risk of the Guarantor as
Guarantor or might (or would) affect the willingness of the Guarantor to
continue as the guarantor with respect to the Designated Borrower Obligations.


12.    Additional Liability of Guarantor. If the Guarantor is or becomes liable
for any indebtedness owing by any Designated Borrower to the Co-Administrative
Agents or any holder of the Designated Borrower Obligations by endorsement or
otherwise other than under this Guaranty, such liability shall not be in any
manner impaired or reduced hereby but shall have all and the same force and
effect it would have had if this Guaranty had not existed and the Guarantor’s
liability hereunder shall not be in any manner impaired or reduced thereby.


13.    Cumulative Rights. All rights of the Co-Administrative Agents and the
holders of the Designated Borrower Obligations hereunder are separate and
cumulative and may be pursued separately, successively or concurrently, or not
pursued, without affecting or limiting any other right of the Co-Administrative
Agents and without affecting or impairing the liability of the Guarantor.


14.    Successors and Assigns. This Guaranty shall be binding on and enforceable
against the Guarantor and its successors and assigns; provided that the
Guarantor may not assign or transfer any of its obligations hereunder except to
the extent permitted by the Credit Agreement. This Guaranty is intended for and
shall inure to the benefit of the Co-Administrative Agents and each holder of
the Designated Borrower Obligations, and each and every reference herein to
“Co-Administrative Agent” shall include and refer to each and every successor or
permitted assignee of the Co-Administrative Agents at any time holding or owning
any part of or interest in any part of the Designated Borrower Obligations. The
Guarantor expressly waives notice of transfer or assignment of all or any part
of the Designated Borrower Obligations or of the rights of the Co-Administrative
Agents hereunder.


15.    Application of Payments. Payments received pursuant to this Guaranty
shall be applied to the Designated Borrower Obligations in the order set forth
in Section 9.03 of the Credit Agreement.




--------------------------------------------------------------------------------







16.    Modifications. Subject to Section 11.01 of the Credit Agreement, this
Guaranty and the provisions hereof may be amended, modified, waived, discharged
or terminated only by an instrument in writing signed by the Guarantor and the
Co-Administrative Agents.


17.    Notices. All notices required or permitted to be given under this
Guaranty shall be in conformance with Section 11.02 of the Credit Agreement.


18.     Governing Law; Submission to Jurisdiction; Venue; Waiver of Trial by
Jury.


(a)    THIS GUARANTY and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this GUARANTY and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of NEW YORK.


(b) THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
ANY CO-ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR THE TRANSACTIONS RELATING
HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY CO-ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AGAINST THE GUARANTOR OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


(c) THE GUARANTOR, EACH AGENT AND EACH LENDER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.


(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING




--------------------------------------------------------------------------------





WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


19.    Severability. If any provision of this Guaranty is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


20.    Counterparts. This Guaranty may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each constituting an
original, but all together one and the same instrument. Delivery of executed
counterparts of this Guaranty by facsimile or other electronic means shall be
effective as an original.


21.    Acknowledgement Regarding Any Supported QFCs. The provisions and
acknowledgements contained in Section 11.24 of the Credit Agreement are hereby
incorporated into this Guaranty, mutatis mutandis.




    


[Signature Pages Follow]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the day and year first above written.


GUARANTOR:        


THE TIMKEN COMPANY,
an Ohio corporation




By:_________________________
Name:    
Title:    




--------------------------------------------------------------------------------





Accepted and Agreed:




CO-ADMINISTRATIVE AGENTS:




KEYBANK NATIONAL ASSOCIATION,
as Co-Administrative Agent


By:_________________________
Name:    
Title:    




BANK OF AMERICA, N.A.,
as Co-Administrative Agent


By:_________________________
Name:    
Title:




--------------------------------------------------------------------------------





EXHIBIT I
FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date: ___________, _____
To:
KeyBank National Association and Bank of America, N.A., as Co-Administrative
Agents

Ladies and Gentlemen:
This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.17 of that certain Fourth Amended and Restated Credit
Agreement, dated as of June 25, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among The Timken Company, an Ohio corporation (“Timken”), any Subsidiary of
Timken that becomes party thereto pursuant to Section 2.17 of the Credit
Agreement (each such Subsidiary, a “Designated Borrower” and, together with
Timken, the “Borrowers” and each a “Borrower”), Bank of America, N.A. and
KeyBank National Association, as Co‑Administrative Agents, KeyBank National
Association, as Paying Agent, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and KeyBank National
Association, as L/C Issuer and Swing Line Lender, and reference is made thereto
for full particulars of the matters described therein. All capitalized terms
used in this Designated Borrower Request and Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.
______________________ (the “Designated Borrower”) and Timken hereby confirms,
represents and warrants to the Co-Administrative Agents and the Lenders that the
Designated Borrower is a Subsidiary of the Company.
The documents required to be delivered to the Co-Administrative Agents under
Section 2.17 of the Credit Agreement will be furnished to the Co-Administrative
Agents in accordance with the requirements of the Credit Agreement.
The true and correct unique identification number that has been issued to the
Designated Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:
Identification Number
Jurisdiction of Organization
 
 
 
 



The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had executed the Credit Agreement as a
Designated Borrower. Effective as of the date of the Designated Borrower Notice
for the Designated Borrower, the Designated Borrower confirms its acceptance of,
and consents to, all representations and warranties, covenants, and other terms
and provisions of the Credit Agreement.
The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor Timken on its behalf shall have any
right to request any Loans for its account unless and until (i) the
Co-Administrative Agents and Lenders agree in writing to the Designated Borrower
becoming a Borrower under the Credit Agreement and (ii) the date five Business
Days after the effective date designated by the Co-Administrative Agents in a
Designated Borrower Notice delivered to Timken and the Lenders pursuant to
Section 2.17 of the Credit Agreement.
This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.




--------------------------------------------------------------------------------





THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
[Designated Borrower]




By: ________________________________
Name:
Title: 


THE TIMKEN COMPANY,
an Ohio corporation


By: ____________________________     
Name:
Title: 






--------------------------------------------------------------------------------





EXHIBIT J
FORM OF DESIGNATED BORROWER NOTICE


Date: ___________, _____
To:    The Timken Company
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Designated Borrower Notice is made and delivered pursuant to Section 2.17
of that that certain Fourth Amended and Restated Credit Agreement, dated as of
June 25, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among The Timken Company, an Ohio
corporation (“Timken”), any Subsidiary of Timken that becomes party thereto
pursuant to Section 2.17 of the Credit Agreement (each such Subsidiary, a
“Designated Borrower” and, together with Timken, the “Borrowers” and each a
“Borrower”), Bank of America, N.A. and KeyBank National Association, as
Co‑Administrative Agents, KeyBank National Association, as Paying Agent, each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and KeyBank National Association, as L/C Issuer and
Swing Line Lender, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
The Co-Administrative Agents hereby notify Timken and the Lenders that effective
as of the date hereof [_________________________] shall be a Designated Borrower
and may receive Loans for its account on the terms and conditions set forth in
the Credit Agreement.


KeyBank National Association,
as Co-Administrative Agent




By: _________________________________
Name:
Title:


BANK OF AMERICA, N.A.,
as Co-Administrative Agent




By: _________________________________
Name:
Title:




